Case 2:08-ap-01014-VZ          Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03        Desc
                                Main Document    Page 1 of 119


  I MARK            J. ROSENBAUM (State Bar     No. 167168)
  2   ELSA M. HO                (State Bar No. 195689)
                                  .com
  a
  J   DANIEL             IONI State Bar No. 281329)
                                 .com
  4   WOLF                                            & RABKIN, LLP
    I 1400 est
  5 Los Angeles
    Telephone: (3 r0) 478-4100
  6 Facsimile:  (310) 479-1422

  7   Attorneys for Plaintiff/Judgment Creditor,
      RANDY LUND
  8

  9                               UNITED STATES BANKRUPTCY COURT
 l0                                 CENTRAL DISTRICT OF CALIFORNIA
 l1                                      LOS ANGELES DIVISION
 t2 In re                                               Case No. 2:07 -bk-19182-VZ

 13   BENJAMIN LAMAR MATHIS,                            Chapter 7

 l4                     Debtor.                         Adv No. 2 :08-ap-0 I 014-VZ

 l5                                                     NOTICE OF SERVICE OF ORDER TO
      RANDY LUND, an individual,                        SHOW CAUSE
 t6
                        Plaintiff                       Date:    October 17,2019
 T7                                                     Time:    11:00 a.m.
                   VS                                   Crtrm:   1368
 18                                                              Edward R. Roybal Federal Building
      BENJAMIN LAMAR MATHIS,               AN                    255 E. Temple Street
 t9 individual,                                                  Los Angeles, CA 90012

 20                     Defendant.

 2I
 22

 23

 24                TO THE HONORABLE VINCENT P. ZARZOLO, UNITED STATES
 25   BANKRUPTCY JUDGE; JUDGMENT DEBTOR BENJAMIN LAMAR MATHIS,
 26   AND HIS ATTORNEYS OF RECORD IF ANY; THE OFFICE OF THE UNITED
 27   STATES TRUSTEE AND ALL OTHER INTERESTED PARTIES:
 28                NOTICE IS HERDBY      GMN      that on October 17,2019 at 1l:00 a.m. in


      3800028. I
Case 2:08-ap-01014-VZ                Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03           Desc
                                      Main Document    Page 2 of 119


   I   Courtroom 1368 of the United States Bankruptcy Court, Central District, Los Angeles

  2    Division located at255 E. Temple Street., Los Angeles, California9}}I2, before the
  3    Honorable Vincent P. Zurzolq United States Bankruptcy Judge, a hearing will be held on

  4    an Order to Show Cause ("OSC") why this court should not hold Benjamin Lamar Mathis

  5    in contempt for violation of an order entered on April 15,2019 ("Turnover Order") [Doc.
  6    #130]. In the Turnover Order, the court granted a motion for turnover of stock certificates
  7    of   a Texas Corporation,         Mathis Entertainment, Inc. ("Turnover Motion") [Doc. #120].

  8                   On September 10, 2019, the Court entered its Order to Show Cause Why Beniamin

  9    Lamar Mathis Shoutd Not Be Held in Contemptfor Violation of the Turnover Order Issued

 10    by This Court, and Ordered to Turnover Corporate Certificates of Stock [Doc.             #I33]
 1l    ("OSC"). A copy of the OSC is attached hereto as Exhibit "L" and is incorporated herein
 t2 by this reference.
 13                   PLEASE TAKE FURTHER NOTICE that Benjamin Lamar Mathis must appear in

 t4 person at the hearing on the OSC.
 15                   NOTICE IS FURTHER PROVIDED that No later than October 3,2019, Benjamin
  t6 Lanar Mathis must filed a written response to the OSC to explain why he should not be
  t7 held in contempt for his failure to comply with the Turnover Order.
  18                  ADDITIONAL NOTICE IS PROVIDED that October 10, 2019 is the deadline for
  t9 plaintiff         and    judgment creditor Randy Lund ("Creditor") to file and serve a reply (if any),

 20    including         a   judge's copy.

 2l DATED: September 12,2019                            WOLF, RIFKIN, SFIAPIRO,
                                                        SCHULMAN & RABKIN,
 22

 23
                                                        By:
 24                                                               SA M. HORO        Z
                                                             DANIEL MEDIONI
 25
                                                        Attorneys for Plaintiff, RANDY LLIND
 26

 27

  28


                                                              a
       3800028.   I
Case 2:08-ap-01014-VZ   Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03   Desc
                         Main Document    Page 3 of 119




              EXHIBIT “1”
Case 2:08-ap-01014-VZ          Doc 135
                                   133 Filed 09/12/19
                                             09/10/19 Entered 09/12/19
                                                              09/10/19 15:23:03
                                                                       16:18:17       Desc
                                Main
                                 MainDocument
                                       Document Page
                                                 Page41of
                                                        of119
                                                           2


  1 MARK J. ROSENBAUM (State Bar No. 167168)
     mrosenbaum@wrslawyers.com
  2 ELSA M. HOROWITZ (State Bar No. 195689)   FILED & ENTERED
      ehorowitz@wrslawyers.com
  3 DANIEL MEDIONI (State Bar No. 281329)
      dmedioni@wrslawyers.com
  4 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP SEP 10 2019
    11400 West Olympic Boulevard, 9th Floor
  5 Los Angeles, California 90064-1582         CLERK U.S. BANKRUPTCY COURT
    Telephone: (310) 478-4100                  Central District of California
                                               BY jones      DEPUTY CLERK
  6 Facsimile: (310) 479-1422
  7 Attorneys for Plaintiff/Judgment Creditor,      CHANGES MADE BY COURT
    RANDY LUND
  8
                           UNITED STATES BANKRUPTCY COURT
  9
          CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
 10
    In re                                      Case No. 2:07-bk-19182-VZ
 11
    BENJAMIN LAMAR MATHIS,                     Chapter 7
 12
                  Debtor.                      Adv No. 2:08-ap-01014-VZ
 13
                                               ORDER TO SHOW CAUSE WHY
 14 RANDY LUND, an individual,                 BENJAMIN LAMAR MATHIS
                                               SHOULD NOT BE HELD IN
 15               Plaintiff,                   CONTEMPT FOR VIOLATION OF
                                               THE TURNOVER ORDER ISSUED BY
 16        vs.                                 THIS COURT, AND ORDERED TO
                                               TURNOVER CORPORATE
 17 BENJAMIN LAMAR MATHIS, an                  CERTIFICATES OF STOCK
    individual,
 18                                            Date: October 17, 2019
                  Defendant.                   Time: 11:00 a.m.
 19                                            Ctrm: 1368, Roybal Federal Building
                                                      255 E. Temple St,,
 20                                                   Los Angeles, CA 90012
 21
                  TO BENJAMIN LAMAR MATHIS AND HIS ATTORNEYS OF RECORD:
 22
                  Pursuant to LBR 9020-1, on August 30, 2019, Randy Lund (“Plaintiff” and
 23
      “Creditor”) filed a Motion for Order to Show Cause Why Benjamin Lamar Mathis
 24
      (“Defendant” or “Debtor”) Should Not Be Held in Contempt for Violation of Turnover
 25
      Order, Sanctioned and Ordered to Turnover Corporate Certificates of Stock (“OSC
 26
      Motion”, docket entry #131). No party filed an opposition to the OSC Motion as is
 27
      authorized pursuant to LBR 9020-1.
 28

      3778481.1
Case 2:08-ap-01014-VZ           Doc 135
                                    133 Filed 09/12/19
                                              09/10/19 Entered 09/12/19
                                                               09/10/19 15:23:03
                                                                        16:18:17            Desc
                                 Main
                                  MainDocument
                                        Document Page
                                                  Page52of
                                                         of119
                                                            2


  1               Having reviewed the OSC Motion, and finding good cause, IT IS ORDERED that
  2 the OSC Motion is GRANTED as follows:
  3               1. On October 17, 2019 at 11:00 a.m., a hearing will be held on an Order to Show
  4 Cause (“OSC”) why this court should not hold Benjamin Lamar Mathis in contempt for
  5 violation of an order entered on April 15, 2019 (“Turnover Order”, docket entry #130). In
  6 the Turnover Order, the court granted a motion for turnover of stock certificates of a Texas
  7 Corporation, Mathis Entertainment, Inc. (“Turnover Motion”, docket entry #120).
  8                      a. A copy of the OSC Motion is attached as Exhibit A to this OSC.
  9                      b. A copy of the Turnover Order is attached as Exhibit B to this OSC.
 10                      c. A copy of the Turnover Motion is attached as Exhibit C to this OSC.
 11               2. No later than September 13, 2019, Creditor must file and serve a document with
 12 the caption “Notice of Service of Order to Show Cause” which must contain this OSC and
 13 the three exhibits indicated. Service on the Defendant must be made by overnight mail.
 14 Service on the attorney of record for the Defendant is acceptable by mail.
 15               3. Benjamin Lamar Mathis must appear in person at the hearing on the OSC.
 16               4. No later than October 3, 2019, Benjamin Lamar Mathis must file a written
 17 response to the OSC to explain why he should not be held in contempt for his failure to
 18 comply with the Turnover Order.
 19               5. October 10, 2019 is the deadline for Creditor to file and serve a reply (if any),
 20 including a judge’s copy.
 21                                                    ###
 22
 23
 24   Date: September 10, 2019

 25
 26
 27
 28


      3778481.1                                         -2-
Case 2:08-ap-01014-VZ   Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03   Desc
                         Main Document    Page 6 of 119




              EXHIBIT “A”
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                               08/30/19 15:23:03
                                                                        14:33:32     Desc
                                 Main
                                 MainDocument
                                      Document Page
                                                  Page71of
                                                         of119
                                                            21


  1 MARK J. ROSENBAUM (State Bar No. 167168)
     mrosenbaum@wrslawyers.com
  2 ELSA M. HOROWITZ (State Bar No. 195689)
      ehorowitz@wrslawyers.com
  3 DANIEL MEDIONI (State Bar No. 281329)
      dmedioni@wrslawyers.com
  4 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
    11400 West Olympic Boulevard, 9th Floor
  5 Los Angeles, California 90064-1582
    Telephone: (310) 478-4100
  6 Facsimile: (310) 479-1422
  7 Attorneys for Plaintiff/Judgment Creditor,
    RANDY LUND
  8
  9                               UNITED STATES BANKRUPTCY COURT
 10                                  CENTRAL DISTRICT OF CALIFORNIA
 11                                       LOS ANGELES DIVISION
 12 In re                                            Case No. 2:07-bk-19182-VZ
 13 BENJAMIN LAMAR MATHIS,                           Chapter 7
 14                     Debtor.                      Adv No. 2:08-ap-01014-VZ
 15                                                  NOTICE OF MOTION AND MOTION
      RANDY LUND, an individual,                     FOR ORDER TO SHOW CAUSE WHY
 16                                                  DEFENDANT/DEBTOR SHOULD
                        Plaintiff,                   NOT BE HELD IN CONTEMPT FOR
 17                                                  VIOLATION OF THE TURNOVER
                  vs.                                ORDER ISSUED BY THIS COURT,
 18                                                  AND ORDERED TO TURNOVER
    BENJAMIN LAMAR MATHIS, an                        CORPORATE CERTIFICATES OF
 19 individual,                                      STOCK; MEMORANDUM OF
                                                     POINTS AND AUTHORITY;
 20                     Defendant.                   DECLARATION IN SUPPORT OF
                                                     SAME
 21
                                                     [Order filed and lodged concurrently
 22                                                  herewith]
 23                                                  [No hearing set pursuant to LBR 9020-1(d)]
 24               TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES
 25 BANKRUPTCY JUDGE; JUDGMENT DEBTOR BENJAMIN LAMAR MATHIS,
 26 AND HIS ATTORNEYS OF RECORD IF ANY, THE OFFICE OF THE UNITED
 27 STATES TRUSTEE AND ALL OTHER INTERESTED PARTIES:
 28               PLEASE TAKE NOTICE that plaintiff/judgment creditor/movant Randy Lund


      3783311.1                                    -1-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                               08/30/19 15:23:03
                                                                        14:33:32            Desc
                                 Main
                                 MainDocument
                                      Document Page
                                                  Page82of
                                                         of119
                                                            21


  1 (“Creditor”) shall and hereby does bring this Notice of Motion and Motion for Order to
  2 Show Cause Why Defendant/Debtor Benjamin Lamar Mathis (“Debtor”) Should Not Be
  3 Held in Contempt for Violation of Turnover Order, and Ordered to Turnover Corporate
  4 Certificates of Stock (the “Motion”).
  5               This Motion is based upon Debtor’s knowing and willful violation of the April 15,
  6 2019 Turnover Order in Aid of Execution [Doc. #128] (the “Turnover Order”) issued by
  7 this Court which required:
  8                     Judgment Debtor Benjamin Lamar Mathis (“Debtor”) within
                        ten (10) days of service of notice of this order (mail service is
  9                     acceptable) transfer possession of any and all certificates of
                        stock in Mathis Entertainment, Inc., a Texas corporation,
 10                     whether in Debtor’s possession or under his control, to agent
                        named by Movant.
 11
 12               Despite repeated demands that the Debtor transfer possession of any and all
 13 certificates of stock in Mathis Entertainment, Inc., a Texas corporation, Debtor has failed
 14 and refused to do so.
 15               This Motion is based upon this Motion and Memorandum of Points and Authorities
 16 in support thereof, the Declaration of Daniel Medioni, the proposed Order to Show Cause
 17 re Contempt, the pleadings and files in this adversary case, and upon such further oral and
 18 documentary evidence as may be presented to the Court in support of the Motion.
 19 Pursuant to Federal Rule of Evidence 201 and Federal Rule of Bankruptcy Procedure
 20 9017, the Court is requested to take judicial notice of all documents filed in the Debtor’s
 21 adversary proceeding.
 22               IF YOU DO NOT OPPOSE THE RELIEF REQUESTED IN THE MOTION,
 23 YOU NEED TAKE NO FURTHER ACTION. HOWEVER, IF YOU OPPOSE THE
 24 MOTION you must, pursuant to Local Bankruptcy Rule (“LBR”) 9020-1, file an
 25 objection to the Motion with the Clerk of the United States Bankruptcy Court, Central
 26 District, located at 255 E. Temple Street., Los Angeles, California 90012 and serve such
 27 pleadings upon Elsa Horowitz and Daniel Medioni of Wolf, Rifkin, Shapiro, Schulman &
 28 Rabkin, LLP at the mailing address indicated in the upper left hand corner of the first page


      3783311.1                                        -2-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                               08/30/19 15:23:03
                                                                        14:33:32       Desc
                                 Main
                                 MainDocument
                                      Document Page
                                                  Page93of
                                                         of119
                                                            21


  1 of this Notice not later than seven (7) days after filing the Motion. Failure to file and serve
  2 an opposition timely may result in any such opposition being waived, and the court may
  3 enter an order granting the Motion without further notice. See, LBR 9020-1(d)(1).
  4               Respectfully submitted,
  5 DATED: August 30, 2019                     WOLF, RIFKIN, SHAPIRO,
                                               SCHULMAN & RABKIN, LLP
  6
  7
                                               By:         /s/ Elsa M. Horowitz
  8                                                 ELSA M. HOROWITZ
  9                                                 DANIEL MEDIONI
                                               Attorneys for Plaintiff, RANDY LUND
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      3783311.1                                      -3-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32        Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page10
                                                       4 of 21
                                                            119


  1                        MEMORANDUM OF POINTS AND AUTHORITIES
  2                                                    I.
  3                                           INTRODUCTION
  4               In this Adversary Proceeding defendant/debtor Benjamin Lamar Mathis (“Debtor”)
  5 was found liable to plaintiff/judgment creditor/movant Randy Lund (“Creditor”) for claims
  6 asserted with a business transaction between the two on the basis of fraud. The claim
  7 asserted against Debtor was deemed non-dischargeable by this Court pursuant to 11 USC
  8 §§523(a)(2)(a), (a)(2)(B), (a)(4) and (a)(6).
  9               On November 19, 2009, Creditor obtained a non-dischargeable judgment (the
 10 “Judgment”), after default, against the Debtor. In an effort to enforce the Judgment,
 11 Creditor obtained an order from this Court which required Debtor to turnover certain stock
 12 to Creditor within ten (10) days of being served with the order. Debtor was served with
 13 the order on May 21, 2019. Debtor was therefore required, pursuant to the order, to deliver
 14 possession of those certain stock certificates to Creditor or Creditor’s agent on or before
 15 May 31, 2019. Debtor has willfully disobeyed this Court’s order and failed and refused to
 16 turn over the stock. As of the filing of this Motion, Debtor has not turned over or
 17 delivered possession of the stock certificates to Creditor.
 18               Creditor now requests the Court enter an Order to Show Cause against the Debtor
 19 for his utter failure to comply with the Turnover Order (as defined below) in addition to a
 20 further order by this court compelling Debtor to comply with the prior Turnover Order
 21 issued by this Court.
 22                                                   II.
 23                STATEMENT OF FACTS/RELEVANT PROCEDURAL HISTORY
 24               On November 19, 2009, Creditor obtained a judgment, after default, against the
 25 Judgment Debtor (the “Judgment”) in the aggregate amount of $1,047,489.03 (principal
 26 sum of $900,000.00 plus prejudgment interest through October 27, 2009 in the sum of
 27 $147,489.03). [Doc. # 39] The Court further ruled that “The sum of $1,020,260.96 is
 28 deemed non-dischargeable under 11 U.S.C. Sections 523(a)(2)(a), (a)(2)(B), (a)(4) and


      3783311.1                                       -4-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32          Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page11
                                                       5 of 21
                                                            119


  1 (a)(6). Post judgment interest shall accrue at the federal rate. Plaintiff shall file a motion
  2 for attorney’s fees and costs consistent with the Local Bankruptcy Rules.” Id.
  3               Thereafter, counsel for Creditor realized the typographical error in the Judgment
  4 (i.e., the dollar amount), and submitted an amended judgment to correct the same.
  5               On December 3, 2009, Creditor obtained an amended judgment against Debtor (the
  6 “Amended Judgment”) in the aggregate amount of $1,047,489.03 (principal sum of
  7 $900,000.00 plus prejudgment interest through October 27, 2009 in the sum of
  8 $147,489.03) plus post judgment interest to accrue at the federal rate. [Doc. # 41]
  9               Interest accrues at the rate of 0.3% per day on the Amended Judgment as of
 10 December 3, 2009.
 11               On March 10, 2010, this Court issued its Order granting Creditor’s Motion For
 12 Attorney's Fees and Costs Against Debtor in the aggregate amount of $89,059.33 [Doc.
 13 #46]
 14               On November 18, 2010, an abstract of judgment was issued. [Doc. # 48][Doc. # 50]
 15               On November 29, 2010, an Application for Order to Appear for Examination and
 16 Production of Documents (the “2010 ORAP”) was issued by the Court. [Doc. # 49] The
 17 2010 ORAP was issued on December 13, 2010. [Doc. #51]
 18               On August 24, 2016, an Application for and Renewal of Judgment was filed with
 19 the Court (the “Renewal of Judgment”). [Doc. #74] The order for Renewal of Judgment
 20 was entered by the Court on September 8, 2016. [Doc. #76]
 21               Between 2010 and 2017, there were several Applications for Orders to Appear for
 22 Examination and Production of Documents filed by Creditor and issued by the Court.
 23               On August 18, 2017, Creditor’s counsel filed an Application for Order to Appear
 24 for Examination and Production of Documents (the “2017 ORAP”). [Doc. # 96] The
 25 order on the 2017 ORAP for examination was issued by the Court on September 7, 2017
 26 (the “September 7th Order”), which examination was set for February 22, 2018 at 10:00
 27 a.m. at The Amin Law Group Ltd., located at 2211 Michelson Drive, Suite 1270, Irvine,
 28 California 92612. [Doc. # 97]


      3783311.1                                        -5-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32        Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page12
                                                       6 of 21
                                                            119


  1               On October 26, 2017, Mark J. Rosenbaum of Wolf, Rifkin, Shapiro, Schulman &
  2 Rabkin, LLP substituted into the case as counsel for Creditor.
  3               On October 26, 2017, Mark J. Rosenbaum filed an Application to Modify Location
  4 of Judgment Debtor Examination (“Application to Modify Location”) in order to change
  5 the location of the examination to the offices of its new counsel, Wolf, Rifkin, Shapiro,
  6 Schulman & Rabkin, LLP, located at 11400 W. Olympic Boulevard, 9th Floor, Los
  7 Angeles, California 90064. [Doc. #100]
  8               On October 30, 2017, the Court issued an order pursuant to the Application to
  9 Modify Location, modifying the location of the examination. [Doc. #102]
 10               On February 15, 2018, the Court entered an Order approving the parties’ Stipulation
 11 to continue the judgment debtor examination as ordered on September 7, 2017, to
 12 March 22, 2018. As part of the Stipulation and Order thereon, Judgment Debtor agreed
 13 to waive personal service of the Order to Appear for Examination and accept service
 14 by electronic mail at the following address: mathisentinc@aol.com. [Doc. #107]
 15               On March 27, 2018, Daniel Medioni of Wolf, Rifkin, Shapiro, Schulman & Rabkin
 16 LLP, conducted the Judgment Debtor Examination of Debtor.
 17               At the Judgment Debtor Examination, Debtor testified that his sole source of
 18 income is derived from a podcast that he produces, but which is owned by Mathis
 19 Entertainment, Inc., a Texas corporation (the “Entity”). Debtor testified that he owns
 20 100% of the shares in the Entity. Debtor also testified that his mother, Margaret Mathis, is
 21 the corporate secretary of the Entity and that she maintains the stock certificates for the
 22 Entity in her home in Richmond, Texas.
 23               On August 1, 2018, Creditor filed its Motion for Turnover of Property Notice of
 24 Application and Application for Turnover Order in Aid of Execution (the “2018 Turnover
 25 Motion”) [Doc. #111] which application was subsequently withdrawn on October 29,
 26 2018. [Doc. #118 and Doc #119]
 27               On February 28, 2019, Creditor once again filed its Motion for Turnover of
 28 Property Notice of Application and Application for Turnover Order in Aid of Execution


      3783311.1                                       -6-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32         Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page13
                                                       7 of 21
                                                            119


  1 (the “2019 Turnover Motion”) [Doc. #120] which hearing was set for April 4, 2019.
  2               On April 15, 2019, the Court issued its order on the Turnover Motion ordering as
  3 follows:
  4                     Judgment Debtor Benjamin Lamar Mathis (“Debtor”) within
                        ten (10) days of service of notice of this order (mail service
  5                     is acceptable) transfer possession of any and all certificates
                        of stock in Mathis Entertainment, Inc., a Texas
  6                     corporation, whether in Debtor’s possession or under his
                        control, to agent named by Movant. (Emphasis added)
  7
  8 (the “Turnover Order”)[Doc. #130] The Turnover Order was served on Debtor via email
  9 at mathisentinc@aol.com and U.S. Mail on May 21, 2019. The Turnover Order was also
 10 served on Debtor’s counsel on May 21, 2019.
 11               On May 21, 2019, Creditor filed and served Debtor with its Notice of Entry of
 12 Order re: Application for Turnover in Aid of Execution (“Notice of Entry of Order”). [Doc.
 13 #130]
 14               Service of the Turnover Order required Debtor to deliver possession of the stock
 15 certificates in Entity to Creditor on or before May 31, 2019.
 16               Debtor has failed to comply with the Turnover Order by failing to “transfer
 17 possession of any and all certificates of stock in Mathis Entertainment, Inc., a Texas
 18 corporation, whether in Debtor’s possession or under his control, to agent named by
 19 Movant.”
 20                                                   III.
 21    THE BANKRUPTCY CODE PROVIDES STATUTORY AUTHORITY FOR THE
 22                                   RELIEF REQUESTED HEREIN
 23               By and through this Motion, Creditor seeks an order, pursuant to 11 U.S.C. §§ 101
 24 et seq. and 28 U.S.C. § 157 for contempt.
 25               “Although bankruptcy court is not ‘court of United States’ within meaning of 28
 26 USC §§ 451 and 1927, it is unit of district court, which is ‘court of United States,’ and thus
 27 bankruptcy court comes within scope of § 451; under 28 USCS § 157 and standing order
 28 of United States District Court for District of New Jersey, which delegate authority to


      3783311.1                                        -7-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32             Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page14
                                                       8 of 21
                                                            119


  1 bankruptcy courts in District of New Jersey to hear cases under Title 11 of U.S. Code as
  2 well as any and all proceedings necessary to hear and decide those cases, bankruptcy court
  3 has authority to impose sanctions under 28 USCS § 1927. In re Schaefer Salt Recovery,
  4 Inc., 542 F.3d 90, 50 Bankr. Ct. Dec. (LRP) 144, Bankr. L. Rep. (CCH) P81319, 71 Fed.
  5 R. Serv. 3d (Callaghan) 873 (3d Cir. 2008).” Annotation to 28 USC § 157.
  6               Civil contempt occurs when a party disobeys a court order “by failure to take all
  7 reasonable steps within the party’s power to comply.” Go-Video, Inc. v. The Motion
  8 Picture Assoc. of Am. (In re Dual-Deck Video Cassette Recorder Antitrust Litigation), 10
  9 F.3d 693, 695 (9th Cir. 1993). Contempt of court is defined as a “willful disregard or
 10 disobedience of a public authority.” Black’s Law Dictionary (6th ed. 1990). Courts have
 11 the inherent power to punish acts of contempt which originates from the necessity of a
 12 Court being able to enforce its orders and judgments. See generally, Chambers v. Nacso,
 13 Inc. (1991) 501 U.S. 32, 43.
 14               The Bankruptcy Code grants bankruptcy courts civil contempt power through
 15 §105(a) (11 U.S.C. §105), which provides as follows:
 16                     The court may issue any order, process, or judgment that is
                        necessary or appropriate to carry out the provisions of this title.
 17                     No provision of this title providing for the raising of an issue
                        by a party in interest shall be construed to preclude the court
 18                     from, sua sponte, taking any action or making any
                        determination necessary or appropriate to enforce or implement
 19                     court orders or rules, or to prevent an abuse of process.
 20               A bankruptcy judge has jurisdiction to conduct hearings to show cause why a party
 21 should not be held in contempt for failure to obey turnover order. See, United States v.
 22 Revie, 834 F.2d 1198, 1199 (5th Cir. 1987). The party alleging contempt must show by
 23 clear and convincing evidence that the contemnor violated a specific and definite order of
 24 the court. Renwick v. Bennett (In re Bennett), 298 F.3d 1059, 1069 (9th Cir. 2002). The
 25 facts are clear here. Debtor failed to comply with the Court’s Turnover Order.
 26               Procedurally, a party seeking to compel compliance with a court order requests the
 27 court to order the defendant (in this case the Debtor) to show cause why he should not be
 28 held in contempt and/or sanctioned until he complies. Then, if the court finds that the


      3783311.1                                         -8-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                                08/30/19 15:23:03
                                                                         14:33:32            Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page15
                                                       9 of 21
                                                            119


  1 conduct as alleged would violate the prior order, it enters an order requiring the defendant
  2 to show cause why he should not be held in contempt and conducts a hearing on the
  3 matter. Nikko Materials USA, Inc. v. R.E. Serv. Co., 2006 U.S. Dist. LEXIS 45236, at 8-
  4 10 (N.D. Cal. 2006) (internal marks and citations omitted).
  5               Here, Debtor was specifically ordered to “transfer possession of any and all
  6 certificates of stock in Mathis Entertainment, Inc., a Texas corporation, whether in
  7 Debtor’s possession or under his control, to agent named by Movant.” Debtor failed to
  8 comply with the Court’s Turnover Order and therefore civil contempt is warranted.
  9               Once the court has made a finding of contempt, it has the discretion to impose civil
 10 contempt penalties. In re Dyer, 322 F.3d at1192 (citation omitted). Here, Creditor is
 11 seeking an order compelling Debtor to “transfer possession of any and all certificates of
 12 stock in Mathis Entertainment, Inc., a Texas corporation, whether in Debtor’s possession
 13 or under his control, to agent named by Movant.”
 14                                                     IV.
 15          DEBTOR HAS FAILED TO COMPLY WITH THE TURNOVER ORDER
 16               The above described malicious acts on the part of Debtor are in direct contempt of
 17 this Court’s Turnover Order. The stock certificates are necessary for Creditor to enforce
 18 the judgment it obtained (i.e., so that it can instruct the Sheriff to sell said stock certificates
 19 at public auction). As demonstrated in Creditor’s 2019 Turnover Motion, Creditor has
 20 been unable to enforce its Judgment against Debtor. Further, Debtor’s interest in the
 21 Entity is Debtor’s sole asset and source of income, making the Entity Creditor’s only
 22 vehicle for enforcing its Judgment. Accordingly, it is absolutely necessary for the Creditor
 23 to obtain these stock certificates in the Entity. An Order to Show Cause re Contempt
 24 against Debtor should be issued forthwith.
 25                                                     V.
 26                                              CONCLUSION
 27               In accordance with the above, it is respectfully requested that this Court issue an
 28 order to show cause re: contempt and why the Debtor should not be further ordered to turn


      3783311.1                                         -9-
Case 2:08-ap-01014-VZ      Doc 135
                               131 Filed 09/12/19
                                         08/30/19 Entered 09/12/19
                                                          08/30/19 15:23:03
                                                                   14:33:32           Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page16
                                                  10of
                                                    of119
                                                       21


  1 over the stock certificates in the Entity, and for such other relief as the Court deems
  2 appropriate.
  3 DATED: August 30, 2019                   WOLF, RIFKIN, SHAPIRO,
                                             SCHULMAN & RABKIN, LLP
  4
  5
  6                                          By:         /s/ Elsa M. Horowitz
  7                                               ELSA M. HOROWITZ
                                                  DANIEL MEDIONI
  8                                          Attorneys for Plaintiff/Judgment Creditor, RANDY
                                             LUND
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


      3783311.1                                    -10-
Case 2:08-ap-01014-VZ           Doc 135
                                    131 Filed 09/12/19
                                              08/30/19 Entered 09/12/19
                                                               08/30/19 15:23:03
                                                                        14:33:32         Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page17
                                                       11of
                                                         of119
                                                            21


  1                               DECLARATION OF DANIEL MEDIONI
  2               I, Daniel Medioni, declare as follows:
  3               1.    I am an attorney duly admitted to practice before this Court. I am an
  4 associate at the law firm of Wolf, Rifkin, Shapiro, Schulman & Rabkin LLP, attorneys of
  5 record for Plaintiff/Judgment Creditor, Randy Lund (“Creditor”). I have personal
  6 knowledge of the facts set forth herein, except as to those stated on information and belief
  7 and, as to those, I am informed and believe them to be true. If called as a witness, I could
  8 and would competently testify to the matters stated herein. This declaration is being
  9 submitted in support of Creditor’s Notice of Motion and Motion for Order to Show Cause
 10 Why Defendant/Debtor Benjamin Lamar Mathis (“Debtor”) Should Not Be Held in
 11 Contempt for Violation of Turnover Order, and Ordered to Turnover Corporate
 12 Certificates of Stock (the “Motion”).
 13               2.    On November 19, 2009, Creditor obtained a judgment, after default, against
 14 the Judgment Debtor (the “Judgment”) in the aggregate amount of $1,047,489.03
 15 (principal sum of $900,000.00 plus prejudgment interest through October 27, 2009 in the
 16 sum of $147,489.03). [See, Doc. # 39]
 17               3.    The Court further ruled that “The sum of $1,020.260.96 is deemed non-
 18 dischargeable under 11 U.S.C. Sections 523(a)(2)(a), (a)(2)(B), (a)(4) and (a)(6). Post
 19 judgment interest shall accrue at the federal rate. Plaintiff shall file a motion for attorney’s
 20 fees and costs consistent with the Local Bankruptcy Rules.” [See, Doc. # 39]
 21               4.    I am informed and believe and therefore allege that counsel for Creditor
 22 realized the typographical error in the Judgment (i.e., the dollar amount), and submitted an
 23 amended judgment to correct the same.
 24               5.    On December 3, 2009, Creditor obtained an amended judgment against
 25 Judgment Debtor (the “Amended Judgment”) in the aggregate amount of $1,047,489.03
 26 (principal sum of $900,000.00 plus prejudgment interest through October 27, 2009 in the
 27 sum of $147,489.03) plus post judgment interest to accrue at the federal rate. [See, Doc. #
 28 41]


      3783311.1                                       -11-
Case 2:08-ap-01014-VZ          Doc 135
                                   131 Filed 09/12/19
                                             08/30/19 Entered 09/12/19
                                                              08/30/19 15:23:03
                                                                       14:33:32         Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page18
                                                      12of
                                                        of119
                                                           21


  1               6.    Interest accrues at the rate of 0.3% per day on the Amended Judgment as of
  2 December 3, 2009.
  3               7.    On March 10, 2010, this Court issued its Order granting Creditor’s Motion
  4 For Attorney's Fees and Costs Against Debtor in the aggregate amount of $89,059.33 [See,
  5 Doc. #46]
  6               8.    On November 18, 2010, an abstract of judgment was issued. [See, Doc. # 48
  7 and Doc. # 50]
  8               9.    On November 29, 2010, an Application for Order to Appear for Examination
  9 and Production of Documents (the “2010 ORAP”) was issued by the Court. [See, Doc. #
 10 49]
 11               10.   The 2010 ORAP was issued on December 13, 2010. [See, Doc. #51]
 12               11.   On August 24, 2016, an Application for and Renewal of Judgment was filed
 13 with the Court (the “Renewal of Judgment”). [See, Doc. #74]
 14               12.   The order for Renewal of Judgment was entered by the Court on September
 15 8, 2016. [See, Doc. #76]
 16               13.   I am informed and believe and therefore allege that between 2010 and 2017
 17 there were several Applications for Order to Appear for Examination and Production of
 18 Documents filed by Creditor and issued by the Court.
 19               14.   On August 18, 2017, Creditor’s counsel filed an Application for Order to
 20 Appear for Examination and Production of Documents (the “2017 ORAP”). [See, Doc. #
 21 96]
 22               15.   The order on the 2017 ORAP for examination was issued by the Court on
 23 September 7, 2017 (the “September 7th Order”), which examination was set for February
 24 22, 2018 at 10:00 a.m. at The Amin Law Group Ltd., located at 2211 Michelson Drive,
 25 Suite 1270, Irvine, California 92612. [See, Doc. # 97]
 26               16.   On October 26, 2017, Mark J. Rosenbaum of my firm, Wolf, Rifkin,
 27 Shapiro, Schulman & Rabkin, LLP (“the Firm”) substituted into the case as counsel for
 28 Creditor.


      3783311.1                                      -12-
Case 2:08-ap-01014-VZ          Doc 135
                                   131 Filed 09/12/19
                                             08/30/19 Entered 09/12/19
                                                              08/30/19 15:23:03
                                                                       14:33:32         Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page19
                                                      13of
                                                        of119
                                                           21


  1               17.   On October 26, 2017, Mark J. Rosenbaum filed an Application to Modify
  2 Location of Judgment Debtor Examination (“Application to Modify Location”) in order to
  3 change the location of the examination to the offices of its new counsel, Wolf, Rifkin,
  4 Shapiro, Schulman & Rabkin, LLP, located at 11400 W. Olympic Boulevard, 9th Floor,
  5 Los Angeles, California 90064. [See, Doc. #100]
  6               18.   On October 30, 2017, the Court issued an order pursuant to the Application
  7 to Modify Location, modifying the location of the examination. [See, Doc. # 102]
  8               19.   On February 15, 2018, the Court entered an Order approving the parties’
  9 Stipulation to continue the judgment debtor examination as ordered on September 7, 2017,
 10 to March 22, 2018. As part of the Stipulation and Order thereon, Judgment Debtor agreed
 11 to waive personal service of the Order to Appear for Examination and accept service by
 12 electronic mail at the following address: mathisentinc@aol.com. [See, Doc. #107]
 13               20.   On March 27, 2018, I conducted the Judgment Debtor Examination of
 14 Judgment Debtor at my office.
 15               21.   At the Judgment Debtor Examination, Judgment Debtor testified that his sole
 16 source of income is derived from a podcast that he produces, but which is owned by the
 17 Entity (Mathis Entertainment, Inc., a Texas corporation). Judgment Debtor testified that
 18 he owns 100% of the shares in the Entity. Judgment Debtor also testified that his mother,
 19 Margaret Mathis, is the corporate secretary of the Entity and that she maintains the stock
 20 certificates for the Entity in her home in Richmond, Texas.
 21               22.   On August 1, 2018, Creditor through my office filed its Motion for Turnover
 22 of Property Notice of Application and Application for Turnover Order in Aid of Execution
 23 (the “2018 Turnover Motion”) [See, Doc. #111] which application was subsequently
 24 withdrawn on October 29, 2018. [See, Doc. #118 and Doc #119]
 25               23.   On February 28, 2019, Creditor through my office once again filed its
 26 Motion for Turnover of Property Notice of Application and Application for Turnover
 27 Order in Aid of Execution (the “2019 Turnover Motion”) [See, Doc. #120] which hearing
 28 was set for April 4, 2019.


      3783311.1                                      -13-
Case 2:08-ap-01014-VZ          Doc 135
                                   131 Filed 09/12/19
                                             08/30/19 Entered 09/12/19
                                                              08/30/19 15:23:03
                                                                       14:33:32          Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page20
                                                      14of
                                                        of119
                                                           21


  1               24.   On April 15, 2019, the Court issued its order on the Turnover Motion
  2 ordering as follows:
  3                     Judgment Debtor Benjamin Lamar Mathis (“Debtor”) within
                        ten (10) days of service of notice of this order (mail service
  4                     is acceptable) transfer possession of any and all certificates
                        of stock in Mathis Entertainment, Inc., a Texas
  5                     corporation, whether in Debtor’s possession or under his
                        control, to agent named by Movant. (Emphasis added)
  6
  7 (the “Turnover Order”)[See, Doc. #130] The Turnover Order was served on Debtor via
  8 email at mathisentinc@aol.com and U.S. Mail on May 21, 2019.
  9               25.   On May 21, 2019, Creditor through my office, filed and served Debtor with
 10 its Notice of Entry of Order re: Application for Turnover in Aid of Execution (“Notice of
 11 Entry of Order”). [See, Doc. #130]
 12               26.   On or about July 10, 2019, I called Debtor’s counsel, Leonard Peña (“Mr.
 13 Peña”), to ask if Debtor intended to comply with the Turnover Order and deliver
 14 possession of the stock certificates in the Entity. Mr. Peña told me he had not spoken to
 15 Debtor since informing Debtor that Creditor had filed the 2019 Turnover Motion. Mr.
 16 Peña told me that he would attempt to contact Debtor and let me know. Mr. Peña never
 17 called me back.
 18               27.   On August 27, 2019, I emailed Mr. Peña asking him whether Debtor
 19 intended to comply with the Court’s Turnover Order and deliver possession of the stock
 20 certificates.
 21               28.   On August 28, 2019, Mr. Peña responded that he has not heard from Debtor
 22 in over four (4) months. A true and correct copy of my email exchange, from August 27,
 23 through August 28, 2019, with Debtor’s counsel, Mr. Peña, is attached hereto marked
 24 Exhibit “A” and is incorporated herein by this reference.
 25 / / /
 26 / / /
 27 / / /
 28 / / /


      3783311.1                                      -14-
Case 2:08-ap-01014-VZ                  Doc 135
                                           131 Filed 09/12/19
                                                     08/30/19 Entered 09/12/19
                                                                      08/30/19 15:23:03
                                                                               14:33:32            Desc
                                       Main
                                        MainDocument
                                             Document Page
                                                         Page21
                                                              15of
                                                                of119
                                                                   21


  1                      29.   Debtor failed to comply with the Court's order and "transfer possession of

  2   any and all certificates of stock in Mathis Entertainment, Inc., a Texas corporation,

  3   whether in Debtor's possession or under his control, to agent named by Movant."

  4                      I declare under penalty of perjury under the laws of the United   States of America

  5   that the foregoing is true and correct.

  6                      Executed August   1_,   20   l9-at Los Angel es, C ali fornia.
  7

  8

  9

 10

 11

 t2
 13

 t4
 15

 t6
 l7
 18

 t9
 20

 2T

 22

 23

 24

 25

 26

 27

 28


      37833 l   1.   I                                           -t2-
Case 2:08-ap-01014-VZ   Doc 135
                            131 Filed 09/12/19
                                      08/30/19 Entered 09/12/19
                                                       08/30/19 15:23:03
                                                                14:33:32   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page22
                                               16of
                                                 of119
                                                    21




              EXHIBIT “A”
             Case 2:08-ap-01014-VZ                   Doc 135
                                                         131 Filed 09/12/19
                                                                   08/30/19 Entered 09/12/19
                                                                                    08/30/19 15:23:03
                                                                                             14:33:32            Desc
                                                     Main
                                                      MainDocument
                                                           Document Page
                                                                       Page23
                                                                            17of
                                                                              of119
                                                                                 21

A    n   d   r   e   a   P   a   r   i   s   i

From:                                            Daniel Medioni
Sent:                                            Wednesday, August 28, 2019 5:08 PM
To:                                              'Leonard Pena'
Subject:                                         RE: Lund v. Mathis


Understood.

From: Leonard Pena [mailto:lpena@penalaw.com]
Sent: Wednesday, August 28, 2019 5:06 PM
To: Daniel Medioni
Subject: Re: Lund v. Mathis

I haven’t heard from him in nearly 4 months.

LP

Sent from my iPhone

On Aug 27, 2019, at 5:11 PM, Daniel Medioni <DMedioni@wrslawyers.com> wrote:

             Leonard,

             Following-up on our conversation from a few weeks ago. Can you tell me whether or not your client,
             Benjamin Lamar Mathis, intends to turnover possession of his stock certificates in Mathis
             Entertainment, Inc., a Texas Corporation, to our office pursuant to the Court’s order entered on April 15,
             2019. A copy of the order is attached. Note that the stock certificates were to have been turned over on
             or before April 25, 2019; over four (4) months ago, and to date, your client has failed to comply with the
             attached order.

             I look forward to your response.

             Best,

             Daniel

             Daniel Medioni, Esq.
             Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
             11400 W. Olympic Blvd.
             9th Floor
             Los Angeles, California 90064
             PH: 310-478-4100 Ext. 6604
             FAX: 310-479-1422
             E-Mail: dmedioni@wrslawyers.com


             PRIVILEGE AND CONFIDENTIALITY STATEMENT

             This message contains information which may be confidential and privileged. Unless you
             are the addressee (or authorized to receive e-mails for the addressee), you may not use,
             copy or disclose to anyone this message or any information contained in this message. If
                                                                        1
Case 2:08-ap-01014-VZ      Doc 135
                               131 Filed 09/12/19
                                         08/30/19 Entered 09/12/19
                                                          08/30/19 15:23:03
                                                                   14:33:32            Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page24
                                                  18of
                                                    of119
                                                       21
you have received this message in error, please advise the sender by reply e-mail to
dmedioni@wrslawyers.com, and delete the message. Thank you.




                                             2
Case 2:08-ap-01014-VZ   Doc 135
                            131 Filed 09/12/19
                                      08/30/19 Entered 09/12/19
                                                       08/30/19 15:23:03
                                                                14:33:32   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page25
                                               19of
                                                 of119
                                                    21




                                       3
Case 2:08-ap-01014-VZ   Doc 135
                            131 Filed 09/12/19
                                      08/30/19 Entered 09/12/19
                                                       08/30/19 15:23:03
                                                                14:33:32   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page26
                                               20of
                                                 of119
                                                    21




                                       4
         Case 2:08-ap-01014-VZ                   Doc 135
                                                     131 Filed 09/12/19
                                                               08/30/19 Entered 09/12/19
                                                                                08/30/19 15:23:03
                                                                                         14:33:32                                     Desc
                                                 Main
                                                  MainDocument
                                                       Document Page
                                                                   Page27
                                                                        21of
                                                                          of119
                                                                             21
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                                        th
                                           11400 W. Olympic Blvd., 9 Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION AND MOTION FOR ORDER TO SHOW
CAUSE WHY DEFENDANT/DEBTOR SHOULD NOT BE HELD IN CONTEMPT FOR VIOLATION OF THE TURNOVER ORDER
ISSUED BY THIS COURT, AND ORDERED TO TURNOVER CORPORATE CERTIFICATES OF STOCK; MEMORANDUM OF
POINTS AND AUTHORITY; DECLARATION IN SUPPORT OF SAME will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) August 30, 2019, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

      Ismail Amin iamin@aminlawgroup.com, dflandez@aminlawgroup.com
      Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
      Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
          law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Mark J Rosenbaum mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 30, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Via U.S. Mail
Benjamin Lamar Mathis
275 East Green Street #1431
Pasadena, CA 91101

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 30, 2019, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Via Overnight Delivery                                                       Via Email
Hon. Vincent P. Zurzolo                                                      Benjamin Lamar Mathis – mathisentinc@aol.com
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

August 30, 2019               Andrea Parisi                                                 /s/ Andrea Parisi
Date                         Printed Name                                                   Signature




3785015.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
Case 2:08-ap-01014-VZ   Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03   Desc
                        Main Document    Page 28 of 119




              EXHIBIT “B”
Case 2:08-ap-01014-VZ      Doc 135
                               130 Filed 09/12/19
                                         05/21/19 Entered 09/12/19
                                                            05/21/19 15:23:03
                                                                     13:24:42   Desc
                           Main
                             Main
                                Document
                                  Document Page
                                              Page291of
                                                      of119
                                                         6


  1 MARK J. ROSENBAUM (State Bar No. 167168)
     mrosenbaum@wrslawyers.com
  2 ELSA M. HOROWITZ (State Bar No. 195689)
      ehorowitz@wrslawyers.com
  3 DANIEL MEDIONI (State Bar No. 281329)
      dmedioni@wrslawyers.com
  4 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
    11400 West Olympic Boulevard, 9th Floor
  5 Los Angeles, California 90064-1582
    Telephone: (310) 478-4100
  6 Facsimile: (310) 479-1422
  7 Attorneys for Plaintiff,
    RANDY LUND
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                             CENTRAL DISTRICT OF CALIFORNIA
 11                                  LOS ANGELES DIVISION
 12 In re                                        Case No. 2:07-bk-19182-VZ
 13 BENJAMIN LAMAR MATHIS,                       Chapter 7
 14                Debtor.                       Adv No. 2:08-ap-01014-VZ
 15                                              NOTICE OF ENTRY OF ORDER RE:
      RANDY LUND, an individual,                 APPLICATION FOR TURNOVER
 16                                              ORDER IN AID OF EXECUTION
                   Plaintiff,
 17
            vs.
 18
    BENJAMIN LAMAR MATHIS, an
 19 individual,
 20                Defendant.
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:08-ap-01014-VZ        Doc 135
                                 130 Filed 09/12/19
                                           05/21/19 Entered 09/12/19
                                                              05/21/19 15:23:03
                                                                       13:24:42       Desc
                             Main
                               Main
                                  Document
                                    Document Page
                                                Page302of
                                                        of119
                                                           6


   I               TO ALL PARTIES IN INTEREST, PLEASE TAKE NOTICE that on April 15,

  2    z}lg,the Court entered its ooOrder   Re: Application for Turnover Order in Aid of Execution

  J    [Doc. #7201" [Doc. #1281. A copy is attached as Exhibit'0A."
  4    DATED: May        2t,20I9                WOLF, RIFKIN,
                                                SCHULMAN & RAB
   5

  6
                                                By:
  7                                                   DANIEL MED
                                                         for Plaintiff, RANDY LLIND
   8

   9

  10

  1l
  t2
  13

  t4
  l5
  t6
  t7
  18

  t9
  20

  2T

  22

  23

  24

  25

  26

  27

  28


       3502725.1                                      -2-
Case 2:08-ap-01014-VZ   Doc 135
                            130 Filed 09/12/19
                                      05/21/19 Entered 09/12/19
                                                         05/21/19 15:23:03
                                                                  13:24:42   Desc
                        Main
                          Main
                             Document
                               Document Page
                                           Page313of
                                                   of119
                                                      6




              EXHIBIT “A”
Case 2:08-ap-01014-VZ      Doc 135
                               128 Filed 09/12/19
                               130       04/15/19 Entered 09/12/19
                                         05/21/19           04/15/19 15:23:03
                                                            05/21/19 12:31:10
                                                                     13:24:42     Desc
                           Main
                             Main
                             Main
                                Document
                                  Document
                                   Document Page
                                             Page
                                              Page32
                                                   14of
                                                      of119
                                                        26


  1 MARK J. ROSENBAUM (State Bar No. 167168)
     mrosenbaum@wrslawyers.com
  2 ELSA HOROWITZ (State Bar No. 195689)      FILED & ENTERED
     ehorowitz@wrslawyers.com
  3 DANIEL MEDIONI (State Bar No. 281329)
     dmedioni@wrslawyers.com
  4 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP APR 15 2019
    11400 West Olympic Boulevard, 9th Floor
  5 Los Angeles, California 90064-1582         CLERK U.S. BANKRUPTCY COURT
    Telephone: (310) 478-4100                  Central District of California
                                               BY carranza DEPUTY CLERK
  6 Facsimile: (310) 479-1422
  7 Attorneys for Plaintiff,                            CHANGES MADE BY COURT
    RANDY LUND
  8
  9                             UNITED STATES BANKRUPTCY COURT
 10                             CENTRAL DISTRICT OF CALIFORNIA
 11                                  LOS ANGELES DIVISION
 12 In re                                         Case No. 2:07-bk-19182-VZ
 13 BENJAMIN LAMAR MATHIS,                        Chapter 7
 14                Debtor.                        Adv No. 2:08-ap-01014-VZ
 15                                               ORDER RE: APPLICATION FOR
      RANDY LUND, an individual,                  TURNOVER ORDER IN AID OF
 16                                               EXECUTION [Doc. #120]
                   Plaintiff,
 17                                               Hearing Date
            vs.                                   Date: April 4, 2019
 18                                               Time: 11:00 a.m.
    BENJAMIN LAMAR MATHIS, an                     Crtrm: 1368
 19 individual,
 20                Defendant.
 21
 22
 23         The Application for Turnover Order in Aid of Execution [Docket #120] (the
 24 “Application”) filed in the above-captioned adversary proceeding came on regularly for
 25 hearing before the Honorable Vincent P. Zurzolo at 11:00 a.m. on April 4, 2019 in
 26 Courtroom 1368 of the above-entitled court. No appearance was necessary. The Court
 27 having considered the Application:
 28         IT IS HEREBY ORDERED as follows:
Case 2:08-ap-01014-VZ         Doc 135
                                  128 Filed 09/12/19
                                  130       04/15/19 Entered 09/12/19
                                            05/21/19           04/15/19 15:23:03
                                                               05/21/19 12:31:10
                                                                        13:24:42       Desc
                              Main
                                Main
                                Main
                                   Document
                                     Document
                                      Document Page
                                                Page
                                                 Page33
                                                      25of
                                                         of119
                                                           26


  1               1.   Judgment Debtor Benjamin Lamar Mathis (“Debtor”) within ten (10) days of
  2 service of notice of this order (mail service is acceptable) transfer possession of any and all
  3 certificates of stock in Mathis Entertainment, Inc., a Texas corporation, whether in
  4 Debtor’s possession or under his control, to agent named by Movant.
  5                                               ###
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24   Date: April 15, 2019

 25
 26
 27
 28


      3494739.1                                    -2-
         Case 2:08-ap-01014-VZ                   Doc 135
                                                     130 Filed 09/12/19
                                                               05/21/19 Entered 09/12/19
                                                                                  05/21/19 15:23:03
                                                                                           13:24:42                                   Desc
                                                 Main
                                                   Main
                                                      Document
                                                        Document Page
                                                                    Page346of
                                                                            of119
                                                                               6
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                                        th
                                           11400 W. Olympic Blvd., 9 Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): NOTICE OF ENTRY OF ORDER RE: APPLICATION FOR
TURNOVER ORDER IN AID OF EXECUTION will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) May 21, 2019, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

      Ismail Amin iamin@aminlawgroup.com, dflandez@aminlawgroup.com
      Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
      Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
          law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Mark J Rosenbaum mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 21, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

Via U.S. Mail
Benjamin Lamar Mathis
275 East Green Street #1431
Pasadena, CA 91101

                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 21, 2019, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Via Overnight Delivery                                                       Via Email
Hon. Vincent P. Zurzolo                                                      Benjamin Lamar Mathis – mathisentinc@aol.com
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

May 21, 2019                 Andrea Parisi                                                  /s/ Andrea Parisi
Date                         Printed Name                                                   Signature




3502728.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
Case 2:08-ap-01014-VZ   Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03   Desc
                        Main Document    Page 35 of 119




              EXHIBIT “C”
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page36
                                               1 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page37
                                               2 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page38
                                               3 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page39
                                               4 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page40
                                               5 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page41
                                               6 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page42
                                               7 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page43
                                               8 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page44
                                               9 of 83
                                                    119
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page45
                                               10of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page46
                                               11of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page47
                                               12of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page48
                                               13of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page49
                                               14of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page50
                                               15of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page51
                                               16of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page52
                                               17of
                                                 of119
                                                    83
Case 2:08-ap-01014-VZ      Doc 135
                               120 Filed 09/12/19
                                         02/28/19 Entered 09/12/19
                                                          02/28/19 15:23:03
                                                                   15:41:31                      Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page53
                                                  18of
                                                    of119
                                                       83

    Case 2:08-ap-01014-VZ Doc 39-1 Filed 11/19/09 Entered 11/19/09 09:32:21 Desc
                              Correct pdf Page 1 of 4

                                                                FILED & ENTERED
      1 Ian S. Landsberg (SBN 137431)
        Anthony H. Lupu (SBN 226168)
      2 LANDSBERG MARGULIES LLP                                    NOV 19 2009
        16030 Ventura Boulevard, Suite 470
      3 Encino, CA 91436
        Telephone: (818) 705-2777                               CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
      4 Facsimile: (818) 705-3777                               BY lewis      DEPUTY CLERK

      5 Attorneys for Plaintiff
        Randy Lund, an individual
      6

      7

      8                         UNITED STATES BANKRUPTCY COURT

      9                             CENTRAL DISTRICT OF CALIFORNIA

     10                                  LOS ANGELES DIVISION

     11

     12 In re                                   ) Case No. LA 07-19182 VZ
                                                )
     13   BENJAMIN LAMAR MATHIS,                ) Chapter 7
                                                )
     14             Debtor.                     ) Adv. No. 2:08-ap-01014
                                                )
     15                                         )
          RANDY LUND, an individual;            ) ORDER RE. JUDGMENT BY DEFAULT
     16                                         )
                    Plaintiff,                  )
     17                                         ) Date: October 27, 2009
               v.                               ) Time: 11:00 a.m.
     18                                         ) Ctrm: 1368
          BENJAMIN LAMAR MATHIS, an individual, )
     19                                         )
                    Defendant.                  )
     20                                         )
                                                )
     21                                         )
     22

     23

     24

     25

     26

     27

     28
Case 2:08-ap-01014-VZ          Doc 135
                                   120 Filed 09/12/19
                                             02/28/19 Entered 09/12/19
                                                              02/28/19 15:23:03
                                                                       15:41:31                         Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page54
                                                      19of
                                                        of119
                                                           83

    Case 2:08-ap-01014-VZ Doc 39-1 Filed 11/19/09 Entered 11/19/09 09:32:21 Desc
                              Correct pdf Page 2 of 4


      1                                                 ORDER

      2          Default was entered against Defendant Benjamin Lamar Mathis, an individual

      3 ("Defendant") on July 2, 2009.

      4          Therefore, on Motion for Default Judgment filed by Plaintiff Randy Lund ("Plaintiff") on

      5 September 8, 2009, and granted by the Court on October 27, 2009, judgment is entered against

      6 Defendant and in favor of Plaintiff as follows:

      7          IT IS ORDERED THAT Plaintiff have and recover judgment from Defendant in the

      8 principal sum of $900,000.00 plus prejudgment interest through October 27, 2009 in the sum of

      9 $147,489.03 for a total judgment in the sum of $1,047,489.03.

     10          The sum of $1,020.260.96 is deemed nondischargeable under 11 U.S.C. Sections

     11 523(a)(2)(a), (a)(2)(B), (a)(4) and (a)(6). Post judgment interest shall accrue at the federal rate.

     12 Plaintiff shall file a motion for attorney's fees and costs consistent with the Local Bankruptcy

     13 Rules.

     14

     15

     16
          Respectfully submitted by:
     17
          LANDSBERG MARGULIES LLP
     18
                 /s/ Anthony H. Lupu
     19 By:
                 Anthony H. Lupu
     20
                 Attorneys for Plaintiff Randy Lund
     21

     22

     23

     24

     25

     26
           DATED: November 19, 2009

     27

     28

                                                            2
Case 2:08-ap-01014-VZ           Doc 135
                                    120 Filed 09/12/19
                                              02/28/19 Entered 09/12/19
                                                               02/28/19 15:23:03
                                                                        15:41:31                           Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page55
                                                       20of
                                                         of119
                                                            83

    Case 2:08-ap-01014-VZ Doc 39-1 Filed 11/19/09 Entered 11/19/09 09:32:21 Desc
                               Correct pdf Page 3 of 4


                                               PROOF OF SERVICE
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
        address is: 16030 Ventura Blvd. Ste. 470 Encino, CA 91436.

        A true and correct copy of the foregoing document described ORDER RE. JUDGMENT BY
        DEFAULT will be served or was served (a) on the judge in chambers in the form and manner required by
        LBR 5005-2(d); and (b) in the manner indicated below:

        I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"1 — Pursuant to
        controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served
        by the court via NEF and hyperlink to the document. On                 I checked the CM/ECF docket for this
        bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic
        Mail Notice List to receive NEF transmission at the email address(es) indicated below:

        ❑       Service information continued on attached page

        II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
        On November 11. 2009 I served the following person(s) and/or entity(ies) at the last known address(es) in
        this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
        envelope in the United States Mail, first class, postage prepaid, and/or with an overnight mail service
        addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
        completed no later than 24 hours after the document is filed.

        VIA U.S. FIRST CLASS MAIL

         UNITED STATES BANKRUPTCY COURT                          DEFENDANT
         CENTRAL DISTRICT OF CALIFORNIA                          Benjamin Lamar Mathis
         LOS ANGELES DIVISION                                    10 Universal Plaza, Ste. 2000
         255 East Temple Street                                  Universal City, CA 91608
         Los Angeles, CA 90012
         Attention: Judge Vincent P. Zurzolo

         OFFICE OF THE UNITED STATES TRUSTEE
         725 S. Figueroa Street, 26th Floor
         Los Angeles, CA 90017


        ❑    Service information continued on attached page

        III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for
        each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on              I served the
        following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
        service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
        declaration that personal delivery on the judge will be completed no later than 24 hours after the document
        is filed.

        I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
        and correct.

        November 11. 2009                 Rebeca B. Benitez
         Date                           Type Name                               Signature




                                                             3
Case 2:08-ap-01014-VZ          Doc 135
                                   120 Filed 09/12/19
                                             02/28/19 Entered 09/12/19
                                                              02/28/19 15:23:03
                                                                       15:41:31                              Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page56
                                                      21of
                                                        of119
                                                           83

    Case 2:08-ap-01014-VZ Doc 39-1 Filed 11/19/09 Entered 11/19/09 09:32:21 Desc
                              Correct pdf Page 4 of 4


                                  SERVICE LIST FOR ENTERED ORDER
        Notice is given by the court that a judgment or order entitled ORDER RE. JUDGMENT BY
        DEFAULT was entered on the date indicated as "Entered" on the first page of this judgment or order and
        will be served in the manner indicated below:


        I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"I — Pursuant to controlling
        General Order(s) and Local Bankruptcy Rule(s), the foregoing document was served on the following
        person(s) by the court via NEF and hyperlink to the judgment or order. As of November 11. 2009 the
        following person(s) are currently on the Electronic Mail Notice List for this bankruptcy case or adversary
        proceeding to receive NEF transmission at the email address(es) indicated below.

        ❑     Service information continued on attached page

                    •   Ian Landsberg - ilandsberg@lm-lawyers.corn
                    •   Leonard Pena - 1pena@penalaw.com
                    •   United States Trustee (LA) - ustpregion16.1a.ecf@usdoj.gov


        II. SERVED BY THE COURT VIA U.S. MAIL: A copy of this notice and a true copy of this judgment or
        order was sent by U.S. Mail to the following person(s) and/or entity(ies) at the address(es) indicated below:

        ❑     Service information continued on attached page


        III. TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a copy of this judgment or
        order which bears an "Entered" stamp, the party lodging the judgment or order will serve a complete copy
        bearing an "Entered" stamp by U.S. Mail, overnight mail, facsimile transmission or email on the following
        person(s) and/or entity(ies) at the address(es), facsimile transmission number(s) and/or email address(es)
        indicated below:

        ❑     Service information continued on attached page

         OFFICE OF THE UNITED STATES TRUSTEE                      DEFENDANT
         725 S. Figueroa Street, 26'h Floor                       Benjamin Lamar Mathis
         Los Angeles, CA 90017                                    10 Universal Plaza, Ste. 2000
                                                                  Universal City, CA 91608




                                                              4
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page57
                                               22of
                                                 of119
                                                    83




                EXHIBIT "B"
Case 2:08-ap-01014-VZ      Doc 135
                               120 Filed 09/12/19
                                         02/28/19 Entered 09/12/19
                                                          02/28/19 15:23:03
                                                                   15:41:31                       Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page58
                                                  23of
                                                    of119
                                                       83

     Case 2:08-ap-01014-VZ Doc 41 Filed 12/03/09 Entered 12/03/09 06:49:31 Desc
                            Main Document Page 1 of 4

                                                                 FILED & ENTERED
      1 Ian S. Landsberg (SBN 137431)
        Anthony H. Lupu (SBN 226168)
      2 LANDSBERG MARGULIES LLP                                     DEC 03 2009
        16030 Ventura Boulevard, Suite 470
      3 Encino, CA 91436
        Telephone: (818) 705-2777                                CLERK U.S. BANKRUPTCY COURT
                                                                 Central District of California
      4 Facsimile: (818) 705-3777                                BY lewis      DEPUTY CLERK

      5 Attorneys for Plaintiff
        Randy Lund, an individual
      6

      7

      8                         UNITED STATES BANKRUPTCY COURT

      9                             CENTRAL DISTRICT OF CALIFORNIA

     10                                  LOS ANGELES DIVISION

     11

     12 In re                                   )    Case No. LA 07-19182 VZ
                                                )
     13   BENJAMIN LAMAR MATHIS,                )    Chapter 7
                                                )
     14             Debtor.                     )    Adv. No. 2:08-ap-01014
                                                )
     15                                         )
          RANDY LUND, an individual;            )    AMENDED JUDGMENT BY DEFAULT
     16                                         )
                    Plaintiff,                  )    Date: October 27, 2009
     17                                         )    Time: 11:00 a.m.
               v.                               )    Ctrm: 1368
     18                                         )
          BENJAMIN LAMAR MATHIS, an individual, )
     19                                         )
                    Defendant.                  )
     20                                         )
                                                )
     21                                         )
     22

     23

     24

     25

     26
     27

     28
Case 2:08-ap-01014-VZ          Doc 135
                                   120 Filed 09/12/19
                                             02/28/19 Entered 09/12/19
                                                              02/28/19 15:23:03
                                                                       15:41:31                         Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page59
                                                      24of
                                                        of119
                                                           83

     Case 2:08-ap-01014-VZ Doc 41 Filed 12/03/09 Entered 12/03/09 06:49:31 Desc
                            Main Document Page 2 of 4


      1          Default was entered against Defendant Benjamin Lamar Mathis, an individual

      2 ("Defendant") on July 2, 2009.

      3          Therefore, on Motion for Default Judgment filed by Plaintiff Randy Lund ("Plaintiff') on

      4 September 8, 2009, and granted by the Court on October 27, 2009, judgment is entered against

      5 Defendant and in favor of Plaintiff as follows:

      6          IT IS ORDERED THAT Plaintiff have and recover judgment from Defendant in the

      7 principal sum of $900,000.00 plus prejudgment interest through October 27, 2009 in the sum of
      8 $147,489.03 for a total judgment in the sum of $1,047,489.03.

      9          The sum of $1,047,489.03 is deemed nondischargeable under 11 U.S.C. Sections

     10 523(a)(2)(a), (a)(2)(B), (a)(4) and (a)(6). Post judgment interest shall accrue at the federal rate.

     11 Plaintiff shall file a motion for attorney's fees and costs consistent with the Local Bankruptcy

     12 Rules.

     13

     14

     15 Respectfully submitted by:

     16 LANDSBERG MARGULIES LLP

     17          /s/ Anthony H. Lupu
          By:
     18          Anthony H. Lupu
                 Attorneys for Plaintiff Randy Lund
     19

     20

     21

     22

     23

     24
                                                      724/7
     25

     26
           DATED: December 3, 2009
                                                                        ,Tfrei-
     27

     28

                                                            2
Case 2:08-ap-01014-VZ           Doc 135
                                    120 Filed 09/12/19
                                              02/28/19 Entered 09/12/19
                                                               02/28/19 15:23:03
                                                                        15:41:31                           Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page60
                                                       25of
                                                         of119
                                                            83

     Case 2:08-ap-01014-VZ Doc 41 Filed 12/03/09 Entered 12/03/09 06:49:31 Desc
                            Main Document Page 3 of 4


                                               PROOF OF SERVICE
        I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
        address is: 16030 Ventura Blvd. Ste. 470 Encino, CA 91436.

        A true and correct copy of the foregoing document described JUDGMENT BY DEFAULT
        (AMENDED) will be served or was served (a) on the judge in chambers in the form and manner required
        by LBR 5005-2(d); and (b) in the manner indicated below:

        I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF") — Pursuant to
        controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing document will be served
        by the court via NEF and hyperlink to the document. On                 I checked the CM/ECF docket for this
        bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic
        Mail Notice List to receive NEF transmission at the email address(es) indicated below:

        ❑       Service information continued on attached page

        II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
        On November 20, 2009 I served the following person(s) and/or entity(ies) at the last known address(es) in
        this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
        envelope in the United States Mail, first class, postage prepaid, and/or with an overnight mail service
        addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
        completed no later than 24 hours after the document is filed.

        VIA U.S. FIRST CLASS MAIL

         UNITED STATES BANKRUPTCY COURT                          DEFENDANT
         CENTRAL DISTRICT OF CALIFORNIA                          Benjamin Lamar Mathis
         LOS ANGELES DIVISION                                    10 Universal Plaza, Ste. 2000
         255 East Temple Street                                  Universal City, CA 91608
         Los Angeles, CA 90012
         Attention: Judge Vincent P. Zurzolo

         OFFICE OF THE UNITED STATES TRUSTEE
         725 S. Figueroa Street, 26th Floor
         Los Angeles, CA 90017


        ❑    Service information continued on attached page

        III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for
        each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on              I served the
        following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
        service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
        declaration that personal delivery on the judge will be completed no later than 24 hours after the document
        is filed.

        I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
        and correct.

         November 20, 2009                Rebeca B. Benitez
         Date                           Type Name                               Signature




                                                             3
Case 2:08-ap-01014-VZ          Doc 135
                                   120 Filed 09/12/19
                                             02/28/19 Entered 09/12/19
                                                              02/28/19 15:23:03
                                                                       15:41:31                              Desc
                               Main
                                MainDocument
                                     Document Page
                                                 Page61
                                                      26of
                                                        of119
                                                           83

     Case 2:08-ap-01014-VZ Doc 41 Filed 12/03/09 Entered 12/03/09 06:49:31 Desc
                            Main Document Page 4 of 4


                                  SERVICE LIST FOR ENTERED ORDER
        Notice is given by the court that a judgment or order entitled JUDGMENT BY DEFAULT
        (AMENDED) was entered on the date indicated as "Entered" on the first page of this judgment or order
        and will be served in the manner indicated below:


        I. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"1— Pursuant to controlling
        General Order(s) and Local Bankruptcy Rule(s), the foregoing document was served on the following
        person(s) by the court via NEF and hyperlink to the judgment or order. As of November 20. 2009, the
        following person(s) are currently on the Electronic Mail Notice List for this bankruptcy case or adversary
        proceeding to receive NEF transmission at the email address(es) indicated below.

        ❑     Service information continued on attached page

                    •   Ian Landsberg - ilandsberg@lm-lawyers.com
                    •   Leonard Pena - Ipena@penalaw.corn
                    •   United States Trustee (LA) - ustpregion16.1a.ecf@usdoj.gov


        II. SERVED BY THE COURT VIA U.S. MAIL: A copy of this notice and a true copy of this judgment or
        order was sent by U.S. Mail to the following person(s) and/or entity(ies) at the address(es) indicated below:

        ❑     Service information continued on attached page


        III. TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a copy of this judgment or
        order which bears an "Entered" stamp, the party lodging the judgment or order will serve a complete copy
        bearing an "Entered" stamp by U.S. Mail, overnight mail, facsimile transmission or email on the following
        person(s) and/or entity(ies) at the address(es), facsimile transmission number(s) and/or email address(es)
        indicated below:

        ❑     Service information continued on attached page

         OFFICE OF THE UNITED STATES TRUSTEE                      DEFENDANT
         725 S. Figueroa Street, 26th Floor                       Benjamin Lamar Mathis
         Los Angeles, CA 90017                                    10 Universal Plaza, Ste. 2000
                                                                  Universal City, CA 91608




                                                              4
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page62
                                               27of
                                                 of119
                                                    83




               EXHIBIT "C"
  Case 2:08-ap-01014-VZ      Doc 135
                                 120 Filed 09/12/19
                                            02/28/19 Entered 09/12/19
                                                               02/28/19 15:23:03
                                                                        15:41:31 Desc
       C
                             Main
                              MainDocument
                                   Document    Page
                                                Page 63
                                                     28 of
                                                        of 119
                                                           83
           se 2:08-ap-01014-VZ Doc 76 Filed 09/08/16 Entered 09/08/16 15:04:45 Desc
                                  Main Document Page 1 of 2



           THE AMIN LAW GROUP, LTD.
           Ismail Amin, Esq. (SBN 231232)
       2   Katherine J. Vescera, Esq. (SBN 287171)            FILED & ENTERED
       3   2211 Michelson Drive, Suite 1270
           Irvine, CA 92612                                         SEP 08 2016
       4
           Telephone: 949. 502.7715
       5   Facsimile: 949.266.8406                             CLERK U.S. BANKRUPTCY COURT
                                                               Central District of California
                                                               BY waiter DEPUTY CLERK
       6
           Attorneys for Plaintiff RANDY LUND
       7

       8
                             UNITED STATES BANKRUPTCY COURT
       9

      10           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
      11

      12   In re                                          Case No. LA 2:07-19182 VZ
      13
           BENJAMIN LAMAR MATHIS,                         Chapter 7
      14

      15
                            Debtor.
•zr
rn
      16

      17   RANDY LUND, an individual;                     Adv. No. 2:08-ap-01014
      18
                              Plaintiff,
      19                                                  ORDER GRANTING
                      v.                                  PLAINTIFF'S APPLICATION
      20
                                                          FOR RENEWAL OF
      21                                                  JUDGMENT
           BENJAMIN LAMAR MATHIS, an
      22   individual,
      23
                              Defendant.
      24

      25

      26

      27

      28
Case 2:08-ap-01014-VZ      Doc 135
                               120 Filed 09/12/19
                                         02/28/19 Entered 09/12/19
                                                          02/28/19 15:23:03
                                                                   15:41:31     Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page64
                                                  29of
                                                    of119
                                                       83
      e 2:08-ap-01014-VZ Doc 76 Filed 09/08/16 Entered 09/08/16 15:04:45 Desc
                          Main Document Page 2 of 2



               On August 24, 2016, Randy Lund, the plaintiff in this adversary proceeding,

  2   filed an Application for Renewal of Judgment ("Application") as docket entry #73.
  3
               Having reviewed the application, and finding good cause,
  4

               IT IS ORDERED that the Application is GRANTED.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25   Date: September 8, 2016
                                              Vincent P. Zurzolo
 26                                           United States Bo

 27

 28



                                                2
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page65
                                               30of
                                                 of119
                                                    83




                EXHIBIT "Er
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page66
                                               31of
                                                 of119
                                                    83
  Case 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                            Main Document Page 1 of 9




       THE AMIN LAW GROUP, LTD.
       Ismail Amin, Esq. (SBN 231232)
   2
       Katherine J. Vescera, Esq. (SBN 287171)
   3
       2211 Michelson Drive, Suite 1270
       Irvine, CA 92612
   4
       Telephone: 949. 502.7715
   5   Facsimile: 949.266.8406
   6

       Attorneys for Plaintiff RANDY LUND
   7


   8                     UNITED STATES BANKRUPTCY COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10


  11
                                  LOS ANGELES DIVISION

  12


  13
       In re                                       ) Case No. LA 2:07-19182 VZ
                                                   )
  14
       BENJAMIN LAMAR MATHIS,                      ) Chapter 7
  15                                               )
                                                   )
  16                    Debtor.                    ) Adv. No. 2:08-ap-01014 VZ
  17
                                                  )
       RANDY LUND, an individual;                 ) APPLICATION FOR AN
  18
                                                  ) ORDER TO APPEAR FOR
  19
                         Plaintiff,               ) EXAMINATION AND
                                                  )
                                                     PRODUCTION OF
 20
                                                  )
               v.                                 ) DOCUMENTS
 21
                                                  )
                                                  ) [NO HEARING REQUIRED]
 22    BENJAMIN LAMAR MATHIS, an
 23
       individual,                                )
                                                  )
 24
                         Defendant.               )
 25
                                                  )

 26


 27


 28




           APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                              PRODUCTION OF DOCUMENTS
          Case 2:08-ap-01014-VZ         Doc 135
                                            120 Filed 09/12/19
                                                      02/28/19 Entered 09/12/19
                                                                       02/28/19 15:23:03
                                                                                15:41:31          Desc
                                        Main
                                         MainDocument
                                              Document Page
                                                          Page67
                                                               32of
                                                                 of119
                                                                    83
              Ca      e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                                             Main Document Page 2 of 9



                 1            TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES

               2      BANKRUPTCY JUDGE; DEFENDANT; ALL ATTORNEYS OF RECORDS;
               3
                      AND ALL OTHER INTERESTED PARTIES:
               4

               5              PLEASE TAKE NOTICE that Plaintiff/Judgment Creditor RANDY LUND
               6
                      ("Judgment Creditor") submits this Application and Order for Appearance for
               7

              8       Examination and Production of Documents requesting that the Court enter an order
              9
                      requiring that Defendant/Judgment Debtor BENJAMIN LAMAR MATHIS
             10
                     ("Judgment Debtor") appear for judgment debtor examination and produce documents
             11

             12      on February 22, 2018 at 10:00 a.m. (PST). The production and examination shall take
 .-
12        6,- 13
     .D
          g          place at The Amin Law Group, Ltd., located at 2211 Michelson Drive, Suite 1270,
     r,    •
     di       14
0.-
           15        Irvine, California 92612, before a court reporter or other authorized and qualified
     g g
       -6- 16
       •Cr
                     person, and will continue from day to day until completed. The examination shall be
             17

             18
                     recorded by stenographic means and/or the instant visual display of testimony,

             19      otherwise known as "real-time" recording, before an individual duly authorized to
             20
                     administer oaths. The Examination may also be videotaped.
             21

             22               PLEASE TAKE FURTHER NOTICE that Judgment Creditor hereby
             23
                     requests that the Court enter an order requiring that the Judgment Debtor bring and
            24

            25       //
            26       //
            27
                     //
            28

                                                                2

                          APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                               PRODUCTION OF DOCUMENTS
      Case 2:08-ap-01014-VZ     Doc 135
                                    120 Filed 09/12/19
                                              02/28/19 Entered 09/12/19
                                                               02/28/19 15:23:03
                                                                        15:41:31          Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page68
                                                       33of
                                                         of119
                                                            83
         Ca e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                                Main Document Page 3 of 9



         1
             produce at the Examination, at the time and place specified in this application, all

         2   documents and materials set forth in attached Exhibit "A."
         3

         4
             Dated: August 18, 2017                 THE AMIN LAW GROUP, LTD.
         5

         6
                                                    By: /s/ Ismail Amin, Esq.
         7
                                                        Ismail Amin, Esq.
         8                                              Attorney for Plaintiff RANDY LUND

         9

        10

        11



        13

        14

        15

        16
Cs1
CV

        17

        18

        19

       20

       21
       22
       23
       24
       25
       26
       27
       28

                                                        3

                 APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                      PRODUCTION OF DOCUMENTS
Case 2:08-ap-01014-VZ      Doc 135
                               120 Filed 09/12/19
                                         02/28/19 Entered 09/12/19
                                                          02/28/19 15:23:03
                                                                   15:41:31      Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page69
                                                  34of
                                                    of119
                                                       83
  C    e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                           Main Document Page 4 of 9



   1                                       A. DEFINITIONS

   2          1. "YOU" and "YOUR" shall mean and refer to Defendant/Judgment Debtor
   3
       BENJAMIN LAMAR MATHIS.
   4

   5          2. "DOCUMENTS" shall mean and refer to any designated documents or
   6
       electronically stored information — including documents, records, books, papers,
   7

   8   contracts, memoranda, invoices, correspondence, notes, photographs, drawings, charts,
  9    graphs, recording tapes, recording discs, mechanical or electronic information storage
  10
       or recording elements (including any information stored on a computer), and any other
  11

 12    "documents" as defined in the Rules of Evidence (handwriting, typewriting, printing,
 13
       photostatting, photographing and every other means of recording upon any tangible
 14

 15    thing and form of communicating or representation, including letters, words, pictures,
 16
       sounds or symbols, or combinations of them), stored in any medium from which
 17

 18
       information can be obtained either directly or, if necessary, after translation by the

 19    responding party into a reasonably usable form. If a document has been prepared in
 20
       several copies, or additional copies have been made that are not identical (or are no
 21

 22    longer identical by reason of subsequent notation or other modification of any kind
 23
       whatever), each non-identical copy is a separate document.
 24

 25          3. "PERSONS" includes a natural person, firm, association, organization,
 26    partnership, business, trust, corporation, or public entity.
 27
             4. "COMMUNICATIONS" shall mean any transmission of any sort
 28

                                                    4

            APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                  PRODUCTION OF DOCUMENTS
          Case 2:08-ap-01014-VZ        Doc 135
                                           120 Filed 09/12/19
                                                     02/28/19 Entered 09/12/19
                                                                      02/28/19 15:23:03
                                                                               15:41:31        Desc
                                       Main
                                        MainDocument
                                             Document Page
                                                         Page70
                                                              35of
                                                                of119
                                                                   83
                   e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                                       Main Document Page 5 of 9



                   whatsoever, by one or more PERSONS, to one or more PERSONS, by any means

               2   whatsoever, including, but not limited to, telephone conversations, letters, telegrams,
               3
                   e-mail transmissions, teletypes, telecopies, written memoranda, radio, cable, television,
               4

               5   and face to face conversations.
               6
                           5. "Relating", "concerning" and "referring" include eluding to, responding to,
               7

               8   connected with, commenting on, in respect of, about, regarding, discussing, showing,
               9
                   describing, reflecting, analyzing, depicting, constituting, or in any way logically or
              10
                   factually connected with the matter requested.
              11

              12           6. "Or" and "and" shall be read in the conjunctive and disjunctive, and shall not
 0      IC
        CD
 Csi    "     13
= a c-v ;          be interpreted to limit the document requested.
              14
 .eo < Lc,
 §
 — .g         15

 ^
        rn
        at,   16                              B. GENERAL INSTRUCTIONS
 Cs.1   Qj
        C
         0
        -C    17
        13.           1.     This exhibit is intended to cover all DOCUMENTS in YOUR possession, or
              18

              19
                   subject to your custody or control, or available to you, and includes DOCUMENTS in

              20   the possession, custody or control of any of YOUR representatives, attorneys,
              21
                   accountants or other agents, and DOCUMENTS which may be in storage.
              22

              23      2.     This exhibit applies to the original of each DOCUMENT demanded (or copy
              24
                   if the original is unavailable) and any non-identical copy (for example, any copy with a
              25

              26   handwritten notation).
              27

              28

                                                               5
                       APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                              PRODUCTION OF DOCUMENTS
Case 2:08-ap-01014-VZ     Doc 135
                              120 Filed 09/12/19
                                        02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31         Desc
                          Main
                           MainDocument
                                Document Page
                                            Page71
                                                 36of
                                                   of119
                                                      83
  C    e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                           Main Document Page 6 of 9



   1      3.    If any demanded DOCUMENT cannot be produced in full, YOU are

   2   instructed to produce the demanded DOCUMENT to the extent possible.
   3

   4

   5                                      C. DOCUMENTS
  6
           I. Any and all DOCUMENTS that reflect any and all safety deposit boxes YOU
  7

  8    maintain.
  9
          2.    Any and all passbooks, account deposit registers or account statements that
 10
       YOU maintain and any and all DOCUMENTS relating to the name and address of
 11

 12    banks, credit unions, savings institutions, or other institutions where YOU had or have
 13
       deposits, savings, checking and other accounts during the last five (5) years and
 14

 15    amounts of balances.
 16
          3.    Any and all pink slips or ownership certificates and DOCUMENTS relating
 17

 18
       to any pink slip, ownership certificate, model number, year, balance due and owing

 19    and name of the legal owner on any boat, automobile or other motor vehicles YOU
 20
       own.
 21

 22       4.   Any and all deeds and any and all DOCUMENTS relating to any real
 23
       property in which YOU maintain any interest, whether ownership or otherwise.
 24

 25       5.   Any and all DOCUMENTS relating to any stocks, bonds or other securities

 26
       owned by YOU.
 27

 28

                                                  6

           APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                 PRODUCTION OF DOCUMENTS
               Case 2:08-ap-01014-VZ           Doc 135
                                                   120 Filed 09/12/19
                                                             02/28/19 Entered 09/12/19
                                                                              02/28/19 15:23:03
                                                                                       15:41:31        Desc
                                               Main
                                                MainDocument
                                                     Document Page
                                                                 Page72
                                                                      37of
                                                                        of119
                                                                           83
                     Ca e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                                            Main Document Page 7 of 9



                     1
                             6.       Any and all mortgages or trust deeds and any and all DOCUMENTS relating

                     2   to any mortgages or trust deeds on real property in which YOU have or had an interest
                     3
                         during the last five (5) years.
                     4

                     5       7.       Any and all security agreements or liens on personal property and any and all
                     6
                         DOCUMENTS relating to any records of any interest in any security agreements or
                     7

                     8   liens on personal property held by YOU during the last five (5) years.
                     9
                             8.       Any and all promissory notes, drafts, bills of exchange, commercial papers or
                    10
                         other instruments and any and all documents relating to any promissory notes, drafts,
                    11
              ao
               D    12   bills of exchange, commercial papers or any other instruments in which YOU have or
     r--
     —              13
              g          had any interest during the last five (5) years.
                    14
     ci
     c (.3“-,
           .._
          -- 15             9.     Any and all DOCUMENTS relating to any records of any interest in any
              Ds'
           — “-3
             53-
             g      16
E^

              ai
                         personal property in which YOU have or had any interest during the last five (5) years.
                    17

                    18
                            10. Any and all DOCUMENTS relating to any records of any patents, inventions,

                    19   trademarks, trade names or copyrights in which YOU have or had any interest during
                    20
                         the last five (5) years.
                    21

                    22      11. Any and all DOCUMENTS relating to any joint ventures, partnerships or
                    23
                         other business enterprises in which YOU have or had any interest during the last five
                    24

                    25   (5) years.
                    26

                    27

                    28

                                                                       7

                              APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                                      PRODUCTION OF DOCUMENTS
                 Case 2:08-ap-01014-VZ         Doc 135
                                                   120 Filed 09/12/19
                                                             02/28/19 Entered 09/12/19
                                                                              02/28/19 15:23:03
                                                                                       15:41:31       Desc
                                               Main
                                                MainDocument
                                                     Document Page
                                                                 Page73
                                                                      38of
                                                                        of119
                                                                           83
                    Ca e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                                           Main Document    Page 8 of 9



                    1
                            12. Any and all DOCUMENTS relating to any records of any warehouses,

                    2   receipts, bills of lading or other documents of title in which YOU have or had any
                    3
                        interest during the last five (5) years.
                    4

                    5       13. Any and all DOCUMENTS relating to any records of any power of attorney
                    6
                        over any stocks, bonds or other securities in which YOU have or had an interest during
                    7

                    8   the last five (5) years.
                    9
                            14. Any and all DOCUMENTS relating to any interest YOU have or had in any
                   10
                        pending lawsuit or any administrative claim during the last five (5) years.
                   11

                   12       15. All financial statements issued by YOU in the past five (5) years.
           (I)
                  13
           a                16. All of YOUR stock registers.
    co.—
°                 14
aegozt.
cvz<-                       17. All state and federal income tax returns filed by YOU in the past five (5)
=                 1
                  15
          '
                  16
    e--
              w
                        years.
                  17
           ct_
                  18
                           18. All DOCUMENTS regarding YOUR current accounts receivable.

                  19       19. All DOCUMENTS relating to the transfer of any of YOUR assets within the
                  20
                        last five (5) years.
                  21

                  22       20.    All DOCUMENTS relating to the dissolution of any of YOUR business,
                  23
                        including, but not limited to, payments to shareholders, owners, members, etc., during
                  24

                  25    the last five (5) years.
                  26
                           21.   Copies of all YOUR e-mails for the past thirty (30) days.
                  27

                  28

                                                                    8

                             APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                                    PRODUCTION OF DOCUMENTS
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31 Desc
                        Main
                         MainDocument
                              Document    Page
                                          Page 74
                                                39of
                                                   of119
                                                      83
       e 2:08-ap-01014-VZ Doc 96 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                               Main Document Page 9 of 9



          22.    Any and all DOCUMENTS reflecting monies YOU received from YOUR

   2   mother, father, brother or any other family member or business entities owed by a
   3
       family member within the last five (5) years.
   4
   5      23.    Copies of any and all trusts, loans, or agreements of any kind with family
   6
       members or business entities owed by a family member regarding money within the
   7
   8   last five (5) years.
   9
          24.   Copies of all YOUR telephone bills, including business, home and cellular for
  10
       the past six (6) months.
  11
  12      25.   Copies of all of YOUR monthly banking statements for the past six (6)
  13
       months, including without limitation, statements from banks, financial institutions, and
  14
  15   brokerage accounts.
  16
          26.   A copy of your current driver's license.
  17
  18      27.   Copies of any and all insurance policies covering YOUR personal and real

 19    property, including any riders or attachments thereto.
 20
          28.   Copies of YOUR W-2 statements, 1099 statements and any other
 21
 22    DOCUMENT evidencing YOUR income for 2010 through 2018.
 23
 24

 25
 26

 27
 28

                                                  9

           APPLICATION FOR AN ORDER TO APPEAR FOR EXAMINATION AND
                                  PRODUCTION OF DOCUMENTS
Case 2:08-ap-01014-VZ            Doc 135
                                     120 Filed 09/12/19
                                               02/28/19 Entered 09/12/19
                                                                02/28/19 15:23:03
                                                                         15:41:31                                 Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page75
                                                        40of
                                                          of119
                                                             83
 Cas 2:08-ap-01014-VZ Doc 96-1 Filed 08/18/17 Entered 08/18/17 11:46:26 Desc
                        Proof of Service Page 1 of 1


   1                                                     PROOF OF SERVICE

   2   STATE OF CALIFORNIA, COUNTY OF ORANGE:

   3            I am employed in the aforesaid county, State of California; I am over the age of 18 years and not a party to the
       within action; my business address is 2211 Michelson Drive, Suite 1270, Irvine, CA 92612.
   4
                        A true and correct copy of the foregoing document described as: APPLICATION FOR AN ORDER
   5   TO APPEAR FOR EXAMINATION AND PRODUCTION OF DOCUMENTS will be served or was served (a) on
       the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:
   6
         X (BY MAIL)
   7         On August 18, 2017, I served the following person(s) and/or entity(ies) at the last known address(es) in this
             bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
   8         United States Mail, first class, postage prepaid addressed as follows. Listing the judge here constitutes a
             declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
   9
               Debtor
  10           Benjamin Lamar Mathis
               Mathis Entertainment
  11           10 Universal Plaza, Suite 2000
               Universal,City, CA„9_1608 _ _
  12
       _X_ (BY NOTICE OF ELECTRONIC FILING ("NEF"))
  13           Pursuant to controlling General Order(s) and Local Bankruptcy Rulc(s) ("LBR"), the foregoing document will be
               served by the Court via NEF and hyperlink to the document. On August 18, 2017, I checked the CM/ECF docket
  14           for this bankruptcy case or adversary proceeding and determined that the following person(s) are on the
               Electronic Mail Notice List to receive NEF transmission at the email address(es) indicated belo:
  15
               Ismail Atin
  16           i am inkainin lawgroun.com
               kvcerara)aminlowgroup.com
  17           dilandez@aminlawgroun.coin
               isolizRaminlawgroun.com
  18           United States Trustee (LA)
               Usipregion16.1a.eeffitustioLov
  19
               (BY PERSONAL DELIVERY)
 20            Pursuant to F.R.C.P. 5 and/or controlling LBR, on August 18, 2017, I served the following person(s) and/or
               entity(ies) by personal delivery. Listing the judge here constitutes a declaration that personal delivery on the
 21            judge will be completed no later than 24 hours after the document is filed.

 22            United States Bankruptcy Court — Central District of California
               Edward R. Roybal Federal Building and Courthouse
 23            255 E. Temple Street, Suite 1360
               Los Angeles, CA 90012
 24            The Honorable Vincent P. Zurzolo's Chambers

 25     X (STATEMENT)
            I declare under penalty of perjury that the foregoing is true and correct, and that I am employed at the office of a
 26         member of the bar of this Court at whose direction the service was made.

 27            Executed on August 18, 2017, at Irvine, California.

 28
                                                                              /.c/Jennifer Soliz
                                                                               Jennifer Soliz

                                                                     1
                                                        PROOF OF SERVICE
Case 2:08-ap-01014-VZ    Doc 135
                             120 Filed 09/12/19
                                       02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31                    Desc
                         Main
                          MainDocument
                               Document Page
                                           Page76
                                                41of
                                                  of119
                                                     83

     C     2:08-ap-01014-VZ Doc 97 Filed 09/07/17 Entered 09/07/17 15:25:36 Desc
                             Main Document Page 1 of 2



         THE AMIN LAW GROUP, LTD.
         Ismail Amin, Esq. (SBN 231232)
     2   Katherine J. Vescera, Esq. (SBN 287171)           FILED & ENTERED
     3   2211 Michelson Drive, Suite 1270
         Irvine, CA 92612                                        SEP 07 2017
     4
         Telephone: 949. 502.7715
     5   Facsimile: 949.266.8406                            CLERK U.S. BANKRUPTCY COURT
                                                            Central District of California
                                                            BY tatum DEPUTY CLERK
     6
         Attorneys for Plaintiff RANDY LUND
     7

     8                     UNITED STATES BANKRUPTCY COURT
     9
             CENTRAL DISTRICT OF CALIFORNIA — LOS ANGELES DIVISION
    10
    11
         In re                                         Case No. LA 2:07-19182 VZ
    12

    13   BENJAMIN LAMAR MATHIS,                        Chapter 7
    14
                          Debtor.                      Adv. No. 2:08-ap-01014 VZ
    15

    16
         RANDY LUND, an individual;                    ORDER GRANTING
    17                                                 APPLICATION FOR
                            Plaintiff,                 BENJAMIN LAMAR MATHIS
    18
                                                       TO APPEAR FOR
    19                                                 EXAMINATION AND
                 v.
    20                                                 PRODUCTION
         BENJAMIN LAMAR MATHIS, an                     OF DOCUMENTS
    21
         individual,
                                                       Date:     February 22, 2018
    22
                                                       Time:     10:00 a.m. (PST)
    23                      Defendant.                 Location: The Amin Law Group, Ltd.
                                                                 2211 Michelson Drive,
    24                                                           Suite 1270
                                                                 Irvine, CA 92612
    25

    26

    27
    28
     Case 2:08-ap-01014-VZ                 Doc 135
                                               120 Filed 09/12/19
                                                         02/28/19 Entered 09/12/19
                                                                          02/28/19 15:23:03
                                                                                   15:41:31           Desc
                                           Main
                                            MainDocument
                                                 Document Page
                                                             Page77
                                                                  42of
                                                                    of119
                                                                       83

                       e 2:08-ap-01014-VZ Doc 97 Filed 09/07/17 Entered 09/07/17 15:25:36 Desc
                                                  Main Document Page 2 of 2




                                 Upon the Court's review of Plaintiff/Judgment Creditor RANDY LUND's

                   2
                       Application for Order to Appear for Examination and Production of Documents, and
                   3

                       good cause appearing therefore, IT IS ORDERED:
                   4


                   5      (1) The Application is GRANTED; and
                   6
                          (2) On February 22, 2018 at 10:00 a.m. at The Amin Law Group, Ltd., located at
                   7


                   8
                              2211 Michelson Drive, Suite 1270, Irvine, California 92612:
                   9
                                 a. Defendant/Judgment Debtor BENJAMIN LAMAR MATHIS must
                  10

                                     appear; and
                  11


            ,
            2 12                 b. Defendant/Judgment Debtor BENJAMIN LAMAR MATHIS must
            g
                  13

a cT,                                produce the documents identified in Exhibit "A" in the Application.
x -G       41     14
      a<
I-7ce 5C.)- r'r
      a"'         15

       2 V,
ag                16


                  17


                  18


                  19


                  20


                  21


                  22


                  23


                  24

                                                                                          /91
                                                                                           ,k
                  25    Date: September 7, 2017
                                                                                      AAP:AO
                                                                 Vincent P. Zurzolo
                  26                                             United States lie    std


                  27


                  28




                                                                   2
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page78
                                               43of
                                                 of119
                                                    83




               EXHIBIT "E"
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                    02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document PagePage79
                                             44of
                                                of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 100 Filed 10/26/17 Entered 10/26/17 15:38:52 Desc
                        Main Document Page 1 of 3


    1 MARK J. ROSENBAUM (State Bar No. 167168)
       mrosenbaum@wrslawyers.com
    2 WOLF, RIFKIN, SHAPIRO, SCHyLMAN & RABKIN, LLP
      11400 West Olympic Boulevard, 9" Floor
    3 Los Angeles, California 90064-1582
      Telephone: (310) 478-4100
    4 Facsimile: (310) 479-1422

    5 Attorneys for Plaintiff/Judgment Creditor
      RANDY LUND
    6

    7

    8                                UNITED STATES BANKRUPTCY COURT

    9                                   CENTRAL DISTRICT OF CALIFORNIA

   10                                        LOS ANGELES DIVISION

   11   In re                                          Case No. 2:07-bk-19182-VZ

   12 BENJAMIN LAMAR MATHIS,                           Chapter 7

   13                      Debtor.                     Adv. No. 2:08-ap-01014-VZ

   14                                                  APPLICATION TO MODIFY
        RANDY LUND, an individual,                     LOCATION OF JUDGMENT
   15                                                  DEBTOR EXAMINATION AS
                           Plaintiff,                  ORDERED ON SEPTEMBER 7, 2017
   16                                                  [Doc. No. 97]
                    V S.
   17                                                  [No Hearing required]
      BENJAMIN LAMAR MATHIS, an
   18 individual,
   19                      Defendant.

   20

   21
   22               TO THE HONORABLE VINCENT P. ZURZOLO, UNITED STATES
   23 BANKRUPTCY JUDGE; JUDGMENT DEBTOR BENJAMIN LAMAR MATHIS
   24 AND HIS ATTORNEYS OF RECORD IF ANY, AND ALL OTHER INTERESTED

   25 PARTIES:

   26               PLEASE TAKE NOTICE THAT Plaintiff/Judgment creditor Randy Lund
   27 ("Creditor") submits this application for modification of the September 7°i order[Doc. No.

   28 97] issued by this Court (the "September 7'h Order") ordering judgment debtor Benjamin

        2854192.1
                       APPLICATION TO MODIFY LOCATION OF JUDGMENT DEBTOR EXAMINATION
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                   02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document Page
                                       Page8045of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 100 Filed 10/26/17 Entered 10/26/17 15:38:52 Desc
                         Main Document Page 2 of 3


    1   Lamar Mathis ("Mathis" or "Judgment Debtor") to appear for his deposition and produce

    2 certain documents on February 22, 2018 at 10:00 a.m. at The Amin Law Group Ltd.,
    3 located at 2211 Michelson Drive, Suite 1270, Irvine, California 92612, as identified in the

    4 Application for Order to Appear for Examination and Production of Documents (the

    5 "ORAP"). [Doc. No. 96]
    6               Creditor's new counsel, Mark Rosenbaum of Wolf, Rifkin, Shapiro, Schulman &

    7 Rabkin, LLP, substituted into this case on October 26, 2017. As of the date of this

    8 application, neither the ORAP nor the September 7111 Order have been served on the
    9 Judgment Debtor. Creditor's new counsel would like to take the Judgment Debtor's

   10 examination at that same date and time previously ordered by this Court (February 22,

   11   2018 at 10:00 a.m.) at his office, rather than at predecessor counsel's office, located as

   12 follows:
   13                     WOLF, RIFKIN, SHAPIRO, SCHVLMAN & RABKIN, LLP
                          11400 West Olympic Boulevard, 9t Floor
   14                     Los Angeles, California 90064-1582

   15               Creditor makes no other requests for modification of the September 7th Order.

   16               Respectfully Submitted.

   17 DATED: 10/26/2017                            WOLF, RIFKIN, SHAPIRO,
                                                   SCHULMAN & RABKIN, LLP
   18

   19
                                                   By:         /s/ Mark J. Rosenbaum
   20                                                   MARK J. ROSENBAUM
                                                   Attorneys for Plaintiff/Judgment Creditor
   21
                                                   RANDY LUND
   22

   23
   24

   25

   26

   27
   28

        2854192 1
                                                         -2-
                      APPLICATION TO MODIFY LOCATION OF JUDGMENT DEBTOR EXAMINATION
     Case 2:08-ap-01014-VZ                     Doc 135
                                                   120 Filed 09/12/19
                                                             02/28/19 Entered 09/12/19
                                                                              02/28/19 15:23:03
                                                                                       15:41:31                                         Desc
                                               Main
                                                MainDocument
                                                     Document Page
                                                                 Page81
                                                                      46of
                                                                        of119
                                                                           83
         Case 2:08-ap-01014-VZ Doc 100 Filed 10/26/17 Entered 10/26/17 15:38:52 Desc
                                Main Document Page 3 of 3

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           11400 W. Olympic Blvd., 9th Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): APPLICATION TO MODIFY LOCATION OF JUDGMENT
DEBTOR EXAMINATION AS ORDERED ON SEPTEMBER 7, 2017 [Doc. No. 971 will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 26, 2017, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

     • Ismail Amin iamin@aminlawgroup.com, dflandez@aminlawgroup.com
     • Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law,com;diana@landsberg-
         law.com;yesi@landsberg-law.com;ilandsberg@ectinforuptcy.com
     • Leonard Pena Ipena@penalaw.com, penasomaecf@gmail.com
     • Mark J Rosenbaum mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
     • United States Trustee (LA) ustpregionl6.la.ecf@usdoj.gov

                                                                                      ❑    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 26, 2017, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Via U.S. Mail                                                                Via U.S. Mail
Benjamin Lamar Mathis                                                        Benjamin Lamar Mathis
Mathis Entertainment                                                         502 Bayou Drive
10 Universal Plaza, Ste 2000                                                 Richmond, TX 77469
Universal City, CA 91608

Via U.S. Mail                                                                Via U.S. Mail
Benjamin Lamar Mathis                                                        Benjamin Lamar Mathis
4307 Hickok Lane                                                             3500 West Olive Avenue, Ste 300
Houston, TX 77047-2933                                                       Burbank, CA 91505

                                                                                      ❑    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
Person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 26, 2017, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Via Overnight Mail
Honorable Vincent P. Zurzolo
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360 / Courtroom 1368
Los Angeles, CA 90012
                                                                                      ❑    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

October 26, 2017              Andrea Parisi                                                 /s/ Andrea Parisi
Date                         Printed Name                                                   Signature



2864914-1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page82
                                               47of
                                                 of119
                                                    83




                EXHIBIT "F"
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                   02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document PagePage83
                                             48of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 102 Filed 10/30/17 Entered 10/30/17 11:00:24 Desc
                         Main Document Page 1 of 2


    1 MARK J. ROSENBAUM (State Bar No. 167168)
       mrosenbaum@wrslawyers.com
    2 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN IFItEED & ENTERED
      11400 West Olympic Boulevard, 9th Floor
    3 Los Angeles, California 90064-1582
      Telephone: (310) 478-4100
                   (310) 479-1422                    OCT 30 2017
    4 Facsimile:

    5 Attorneys for Plaintiff/Judgment Creditor                        CLERK U.S. BANKRUPTCY COURT
      RANDY LUND                                                       Central District of California
                                                                       BY carranza DEPUTY CLERK
    6

    7

    8                               UNITED STATES BANKRUPTCY COURT

    9               CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION

   10 In re                                               Case No. 2:07-bk-19182-VZ

   11   BENJAMIN LAMAR MATHIS,                            Chapter 7

   12                     Debtor.

   13                                                     Adv No. 2:08-ap-01014-VZ
        RANDY LUND, an individual,
   14                                                     ORDER GRANTING APPLICATION
                          Plaintiff,                      TO CHANGE THE LOCATION OF A
   15                                                     JUDGMENT DEBTOR
                    VS.                                   EXAMINATION AS ORDERED ON
   16                                                     SEPTEMBER 7, 2017 [Doc. No. 97]
      BENJAMIN LAMAR MATHIS, an
   17 individual,                                         [No Hearing required]

   18                     Defendant.

   19
   20

   21               Upon the Court's review of Plaintiff/Judgment creditor Randy Lund ("Creditor")'s
   22 application for modification(the "Application") of the September 7th order [Doc. No. 97]

   23 issued by this Court (the "September 7th Order") ordering judgment debtor Benjamin
   24 Lamar Mathis to appear for his deposition and produce certain documents on February 22,
   25 2018 at 10:00 a.m. at The Amin Law Group Ltd., located at 2211 Michelson Drive, Suite

   26 1270, Irvine, California 92612, as identified in the Application for Order to Appear for
   27 Examination and Production of Documents (the "ORAP") [Doc. No. 96], and good cause

   28 appearing, therefore,
        2854241.1

             ORDER RE: APPLICATION TO MODIFY LOCATION OF JUDGMENT DEBTOR EXAMINATION
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                   02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document Page
                                       Page8449of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 102 Filed 10/30/17 Entered 10/30/17 11:00:24 Desc
                         Main Document Page 2 of 2


    1               IT IS ORDERED:
    2               (1)   The Application is GRANTED; and
    3               (2)   On February 22, 2018 at 10:00 a.m. at Wolf, Rifkin, Shapiro, Schulman &
    4 Rabkin, LLP, located at 11400 West Olympic Boulevard, 9th Floor, Los Angeles,

    5 California 90064-1582:
    6                     a.     Judgment Debtor Benjamin Lamar Mathis must appear; and

    7                     b.     Judgment Debtor Benjamin Lamar Mathis must produce the

    8 documents identified in Exhibit "A" to the ORAP.

    9                                               ###

   10

   11
   12

   13
   14
   15

   16
   17
   18

   19
   20

   21
   22

   23
   24   Date: October 30, 2017
                                                      Vincent P. Zurzoln
   25                                                 United States Ba


   26

   27
   28

        2854241.1

             ORDER RE: APPLICATION TO MODIFY LOCATION OF JUDGMENT DEBTOR EXAMINATION
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page85
                                               50of
                                                 of119
                                                    83




               EXHIBIT "G"
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                    02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document PagePage86
                                             51of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 107 Filed 02/15/18 Entered 02/15/18 09:48:39 Desc
                         Main Document Page 1 of 4


    1 MARK J. ROSENBAUM (State Bar No. 167168)
       mrosenbaum@wrslawyers.com
    2 WOLF, RIFKIN, SHAPIRO, SCHULMAN         & RABKIN, LLP
      11400 West Olympic Boulevard, 9th Floor
    3 Los Angeles, California 90064-1582
      Telephone: (310) 478-4100
    4 Facsimile: (310) 479-1422

    5
      Attorneys for Plaintiff,
    6 RANDY LUND

    7
    8                          UNITED STATES BANKRUPTCY COURT

    9                             CENTRAL DISTRICT OF CALIFORNIA

   10                                  LOS ANGELES DIVISION

   11 In re                                      Case No. 2:07-bk-19182-VZ
   12 BENJAMIN LAMAR MATHIS,                     Chapter 7

   13                Debtor.                     Adv No. 2:08-ap-01014-VZ

   14                                            STIPULATION TO CONTINUE
        RANDY LUND, an individual,               JUDGMENT DEBTOR
   15                                            EXAMINATION AS ORDERED ON
                     Plaintiff,                  SEPTEMBER 7, 2017 TO MARCH 22
   16                                            2018 [Does. No. 97 and 102]
              V S.
   17                                            Previous Date, Time & Place
      BENJAMIN LAMAR MATHIS, an                  Date: February 22, 2018
   18 individual,                                Time: 10:00 a.m.
                                                 Place: Wolf, Rifkin, Shapiro, Schulman
   19                Defendant.                          & Rabkin, LLP
                                                         11400 W. Olympic Blvd., 9th
   20                                                    Floor
                                                         Los Angeles, CA 90064
   21
                                                 New Date, Time & Place
   22                                            Date: March 22, 2018
                                                 Time: 10:00 a.m.
   23                                            Place: Wolf, Rifkin, Shapiro, Schulman
                                                         & Rabkin, LLP
   24                                                    11400 W. Olympic Blvd., 9th
                                                         Floor
   25                                                    Los Angeles, CA 90064

   26

   27 / / /
   28 / / /
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                   02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document PagePage87
                                             52of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 107 Filed 02/15/18 Entered 02/15/18 09:48:39 Desc
                         Main Document Page 2 of 4


    1                                               STIPULATION

    2                Plaintiff/Judgment Creditor Randy Lund ("Creditor") and Judgment Debtor

    3 Benjamin Lamar Mathis ("Judgment Debtor"), hereby stipulate as follows:

    4                1.    On September 7, 2017, the Court issued an Order ordering judgment debtor

    5 Benjamin Lamar Mathis to appear for his deposition and produce certain documents on
    6 February 22, 2018 at 10:00 a.m. at The Amin Law Group Ltd., located at 2211 Michelson

    7 Drive, Suite 1270, Irvine, California 92612, as identified in the Application for Order to
    8 Appear for Examination and Production of Documents (the "ORAP") [Doc. No. 97].

    9                2.    On October 26, 2017, Creditor's new counsel, Mark Rosenbaum of Wolf,

   10 Rifkin, Shapiro, Schulman & Rabkin, LLP ("New Counsel"), substituted into this case and
   11 submitted an Application to Modify Location of Judgment Debtor Examination as Ordered

   12 on September 7, 2017 (the "Application") [Doc. No. 100], to have the examination take
   13 place at New Counsel's office located at 11400 W. Olympic Boulevard, 9th Floor, Los

   14 Angeles, California 90064-1582.

   15                3.    On October 30, 2017, the Court entered an Order approving New Counsel's

   16 Application [Doc. No. 102].
   17                4.    The ORAP is currently set for February 22, 2018.

   18                5.    The parties believe that it is in the best interest of the Court, and the parties

   19 in this action, that the ORAP be continued in order to allow Judgment Debtor to collect the
   20 necessary documents to be produced at the ORAP. The parties have agreed to a

   21 continuance of the ORAP to March 22, 2018 at 10:00 a.m. at the law offices of Wolf,
   22 Rifkin, Shapiro, Schulman & Rabkin, LLP, 11400 W. Olympic Boulevard, 9th Floor, Los

   23 Angeles, California 90064-1582 and for Judgment Debtor to produce copies of all of the

   24 documents prior to March 7, 2018 as identified in the Application for Order to Appear
   25 [Doc. No. 96] to the law offices of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP as

   26 identified above.

   27                 6.   The parties have also agreed that Judgment Debtor waives personal service

   28 of this Stipulation To Continue Judgment Debtor Examination As Ordered On September


        2982660. I                                         -2-
Case 2:08-ap-01014-VZ           Doc 135
                                    120 Filed 09/12/19
                                              02/28/19 Entered 09/12/19
                                                               02/28/19 15:23:03
                                                                        15:41:31                  Desc
                                Main
                                 MainDocument
                                      Document Page
                                                  Page88
                                                       53of
                                                         of119
                                                            83
 Case 2. 08-ap-01014-VZ Doc 107 Filed 02/15/18 Entered 02/15/18 09:48:39 Desc
                          Main Document Page 3 of 4




     1    7, 2017 To March 22, 2018 (the "Stipulation") and any order entered thereon (the "Order
     2 on Stipulation"), and agrees to accept service and notice of this Stipulation and Order on
     3 Stipulation by electronic mail to mathisentine@aol.com.
     4            NOW, THEREFORE, the parties stipulate as follows:
     5                1.   That the ORAP be continued from February 22, 2018 to March 22, 2018 at
     6 10:00 a.m. at the law offices of Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP, 11400
     7 W. Olympic Boulevard, 91h Floor, Los Angeles, California 90064-158;
     8                2.   That Judgment Debtor produce the documents identified in the Application
     9 for Order to Appear [Doc. No. 96] to the law offices of Wolf, Rifkin, Shapiro, Schulman &
    10 Rabkin, LLP as identified above, before March 7, 2018;
    11                3.   The Judgment Debtor waives personal service of the Stipulation and/or
    12 Order on Stipulation and agrees to accept service of the Stipulation and/or any subsequent
    13 Order on Stipulation by way of electronic mail at the following address:
    14 mathisentinc@aol_com; and
    15                4.   That electronic or.facsimile signature shall be deemed as originals.
    16 DATED:                         /er, 2018 WOLF, RIFKIN, SHAPIRO,
                                                 SCHULMAN & RABKIN, LLP
    17
    18
    19
    20                                              By: MARK J. 4ENBAUM
                                                    Attorneys fo 4 intiff, RANDY LUND
    21
          DATED:                           2018
    22
    23
                                                    By                                     /
    24                                                                    'MAR MATI- IS
                                                                 ebtor
     25
     26
    27
     28


          2982660.1                                       -3-
     Case 2:08-ap-01014-VZ                     Doc 135
                                                   120 Filed 09/12/19
                                                             02/28/19 Entered 09/12/19
                                                                              02/28/19 15:23:03
                                                                                       15:41:31                                         Desc
                                               Main
                                                MainDocument
                                                     Document Page
                                                                 Page89
                                                                      54of
                                                                        of119
                                                                           83
         Case 2:08-ap-01014-VZ Doc 107 Filed 02/15/18 Entered 02/15/18 09:48:39 Desc
                                Main Document Page 4 of 4

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                           11400 W. Olympic Blvd., 9th Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE JUDGMENT DEBTOR
EXAMINATION AS ORDERED ON SEPTEMBER 7, 2017 TO MARCH 22, 2018 [DOCS. NO. 97 AND 102) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) February 15, 2018, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

     • Ismail Amin    iamin@aminlawgroup.com, dflandez@aminlawgroup.com
     • Ian Landsberg     ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
         law.com;yesi@landsberg-law.com;ilandsberg@ectinforuptcy.com
     • Leonard Pena     Ipena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
     • Mark J Rosenbaum      mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
     • United States Trustee (LA)   ustpregion16.1a.ecf@usdoj.gov

                                                                                      ❑    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 15, 2018 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Via U.S. Mail
Benjamin Lamar Mathis
3500 West Olive Avenue, Ste 300
Burbank, CA 91505


                                                                                      ❑    Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAU., FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 15, 2018, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Via Overnight Delivery                                                       Via Email
Hon. Vincent P. Zurzolo                                                      Benjamin Lamar Mathis          mathisentinc@aol.com
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360 / Courtroom 1368
Los Angeles, CA 90012

                                                                                      ❑    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

February 15, 2018            Andrea Parisi                                                   /s/ Andrea Parisi
Date                         Printed Name                                                    Signature




2864914 1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page90
                                               55of
                                                 of119
                                                    83




               EXHIBIT "H"
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                    02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document PagePage91
                                             56of
                                                of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 109 Filed 02/20/18 Entered 02/20/18 11:27:33 Desc
                         Main Document Page 1 of 2


    1 MARK J. ROSENBAUM (State Bar No. 167168)
       mrosenbaum@wrslawyers.corn
    2 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN ir 'LED & ENTERED
      11400 West Olympic Boulevard, 9th Floor
    3 Los Angeles, California 90064-1582
      Telephone: (310) 478-4100
    4 Facsimile: (310) 479-1422                      FEB 20 2018

    5                                                             CLERK U.S. BANKRUPTCY COURT
      Attorneys for Plaintiff,                                    Central District of California
                                                                  BY carranza DEPUTY CLERK
    6 RANDY LUND
    7

    8                           UNITED STATES BANKRUPTCY COURT

    9                              CENTRAL DISTRICT OF CALIFORNIA

   10                                   LOS ANGELES DIVISION

   11   In re                                         Case No. 2:07-bk-19182-VZ

   12 BENJAMIN LAMAR MATHIS,                          Chapter 7

   13                 Debtor.                         Adv No. 2:08-ap-01014-VZ

   14                                                 ORDER APPROVING STIPULATION
        RANDY LUND, an individual,                    TO CONTINUE JUDGMENT
   15                                                 DEBTOR EXAMINATION AS
                      Plaintiff,                      ORDERED ON SEPTEMBER 7, 2017
   16                                                 TO MARCH 22, 2018
                VS.
   17
      BENJAMIN LAMAR MATHIS, an
   18 individual,

   19                 Defendant.
   20

   21
   22           The Court, having reviewed the Stipulation to Continue Judgment Debtor

   23 Examination as Ordered on September 7, 2017 filed February 15, 2018 as Docket No. 107

   24 ("Stipulation") and good cause being shown therein:
   25           IT IS SO ORDERED THAT:

   26           1.    The Stipulation is APPROVED in its entirety;
   27           2.    The ORAP is continued from February 22, 2018 to March 22, 2018 at 10:00
   28 a.m. at Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP located at 11400 W. Olympic
Case 2:08-ap-01014-VZDoc 135
                         120 Filed 09/12/19
                                   02/28/19 Entered 09/12/19
                                                      02/28/19 15:23:03
                                                               15:41:31 Desc
                     Main
                      MainDocument
                           Document Page
                                       Page9257of
                                               of119
                                                  83
  Cas 2:08-ap-01014-VZ Doc 109 Filed 02/20/18 Entered 02/20/18 11:27:33 Desc
                         Main Document Page 2 of 2


    1   Boulevard, 9th Floor, Los Angeles, California 90064 at which time Judgment Debtor
    2 Benjamin Lamar Mathis must appear in person to provide testimony;

    3               3.   That Judgment Debtor Benjamin Lamar Mathis is to produce the documents

    4 identified in the Application for Order to Appear [Doc. No. 96] to the law offices of Wolf,

    5 Rifkin, Shapiro, Schulman & Rabkin, LLP as identified above, before March 7, 2018;
    6               4.   That personal service of the Stipulation and this order entered thereon is

    7 waived and that service shall be effectuated on Judgment Debtor Benjamin Lamar Mathis

    8 by electronic mail at the following address: mathisentinc@aol.com; and

    9               5.   That the electronic or facsimile signatures on the Stipulation are deemed as

   10 originals.

   11
   12
   13

   14

   15

   16
   17

   18
   19

   20

   21
   22

   23
   24 Date: February 20, 2018
                                                       Vincent P. Zurzolo
   25                                                  United States Ba


   26

   27
   28


        2982722.1                                       -2-
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page93
                                               58of
                                                 of119
                                                    83




                 EXHIBIT "I"
8/1/2018   Case 2:08-ap-01014-VZ
                       Doc 135
                           120    Filed
                            BUSINESS    02/28/19 INQUIRY
                                        09/12/19
                                     ORGANIZATIONS  Entered   02/28/19
                                                              09/12/19
                                                         - VIEW ENTITY 15:23:03
                                                                       15:41:31                                                Desc
                       Main
                        MainDocument
                             Document Page   Page9459of
                                                     of119
                                                        83
TEXAS SECRETARY of STATE
ROLANDO B. PABLOS
  UCC I Business Organizations I Trademarks I Notary I Account I Help/Fees I Briefcase I Logout
                                        BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                153064000                                 Entity Type:   Domestic For-Profit Corporation
 Original Date of Filing:      April 1, 1999                             Entity Status: In existence
 Formation Date:               N/A
 Tax ID:                       32001433856                               FEIN:
 Duration:                     Perpetual

 Name:                          MATHIS ENTERTAINMENT, INC.
 Address:                       PO BOX 1209
                                RICHMOND, TX 77406 USA

                                                                                                                               ASSOCIATED
    REGISTERED AGENT          FILING HISTORY               NAMES               MANAGEMENT            ASSUMED NAMES              ENTITIES

   Name                                         Address                                                        Inactive Date
   Margaret M Mathis                            502 BAYOU DR BOX 1209
                                                Richmond, TX 77406 USA


   Order I    Return to Search]




 Instructions:
  0 To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?sPage=ra&:Spagefronn=&:Sfiling_number=1530640008:Ndocument_number=828437... 1/1
8/1/2018     Case 2:08-ap-01014-VZ
                       Doc 135
                           120    Filed
                            BUSINESS    02/28/19 INQUIRY
                                        09/12/19
                                     ORGANIZATIONS  Entered   02/28/19
                                                              09/12/19
                                                         - VIEW ENTITY 15:23:03
                                                                       15:41:31                                               Desc
                       Main
                        MainDocument
                             Document Page  Page95 60of
                                                     of119
                                                        83
TEXAS SECRETARY of STATE
ROLANDO B. PABLOS
     UCC I Business Organizations I Trademarks I Notary I Account I Help/Fees I Briefcase                           Logout
                                           BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                  153064000                               Entity Type:   Domestic For-Profit Corporation
 Original Date of Filing:        April 1, 1999                           Entity Status: In existence
 Formation Date:                 N/A
 Tax ID:                         32001433856                             FEIN:
 Duration:                       Perpetual
 Name:                           MATHIS ENTERTAINMENT, INC.
 Address:                        PO BOX 1209
                                 RICHMOND, TX 77406 USA

                                                                                                                                  ASSOCIATED
      REGISTERED AGENT         FILING HISTORY                  NAMES           MANAGEMENT            ASSUMED NAMES                 ENTITIES

     View     Document                                                                                                       Eff.      Page
     Image    Number         Filing Type                                  Filing Date              Effective Date            Cond      Count
     q        6964396        Articles Of Incorporation                    April 1, 1999            April 1, 1999             No        6

     q        32736170001    Public Information Report (PIR)              December 31, 2002        April 28, 2003            No        1

     q        31733900001    Public Information Report (PIR)              December 31, 2002        April 11, 2003            No        1

     q        42846890001    Public Information Report (PIR)              December 31, 2003        September 27, 2003        No        1
              75285720001    Public Information Report (PIR)              December 31, 2004        November 18, 2004         No        1
     q
     q        125118040001 Public Information Report (PIR)                December 31, 2005        April 13, 2006            No        1
              148555930001 Public Information Report (PIR)                December 31, 2006        October 21, 2006          No        1
     q
              191055820001 Public Information Report (PIR)                December 31, 2007        October 28, 2007          No        1
     q
              261645120001 Public Information Report (FIR)                December 31, 2008        June 12, 2009             No        1
     V
              300945130001 Public Information Report (PIR)                December 31, 2009        March 28, 2010            No        1
     q
              346491900001 Public Information Report (PIR)                December 31, 2010        December 18, 2010         No        1
     q
              396762340001 Public Information Report (PIR)                December 31, 2011        November 12, 2011         No        1
     c9!
              440140050001 Public Information Report (PIR)                December 31, 2012        August 25, 2012           No        1
              517082920001 Public Information Report (PIR)                December 31, 2013        November 25, 2013         No        1
     q
              562334330001 Public Information Report (PIR)                December 31, 2014        August 19, 2014           No        1
              625321360001 Public Information Report (PIR)                December 31, 2015        August 19, 2015           No        1
     q
              733644820001 Public Information Report (PIR)                December 31, 2016        May 3, 2017               No        1
     q
              777425350001 Public Information Report (PIR)                December 31, 2017        November 30, 2017         No        1
     q

 I   Order I Return to Search



 Instructions:
  * To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=docs&:Spagefrom=&:Sfiling_number=153064000&:Ndocument_number=8284... 1/1
8/1/2018   Case 2:08-ap-01014-VZ               Doc 135
                                                   120    Filed
                                                    BUSINESS    02/28/19 INQUIRY
                                                                09/12/19
                                                             ORGANIZATIONS  Entered   02/28/19
                                                                                      09/12/19
                                                                                 - VIEW ENTITY 15:23:03
                                                                                               15:41:31                     Desc
                                               Main
                                                MainDocument
                                                     Document Page  Page96 61of
                                                                             of119
                                                                                83
TEXAS SECRETARY of STATE
ROLANDO B. PABLOS
  UCC I Business Organizations I Trademarks I Notary I Account I Help/Fees I Briefcase I Logout
                              BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                153064000                                Entity Type:   Domestic For-Profit Corporation
 Original Date of Filing:      April 1, 1999                            Entity Status: In existence
 Formation Date:               N/A
 Tax ID:                       32001433856                              FEIN:
 Duration:                     Perpetual
 Name:                         MATHIS ENTERTAINMENT, INC.
 Address:                      PO BOX 1209
                               RICHMOND, TX 77406 USA

                                                                                                                            ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES               MANAGEMENT           ASSUMED NAMES             ENTITIES

   Name                                                   Name Status           Name Type           Name Inactive Date Consent Filing #
   MATHIS ENTERTAINMENT, INC.                             In use                Legal


   Order      Return to Search



 Instructions:
  6 To place an order for additional information about a filing press the 'Order' button.




https://directsos.state.buis/corp_inguiry/corp_inguiry-entity.asp?spage=names&:Spagefrom=&:Sfiling_nunnber=153064000&:Ndocument_number=82... 1/1
8/1/2018   Case 2:08-ap-01014-VZ
                       Doc 135
                           120    Filed
                            BUSINESS    02/28/19 INQUIRY
                                        09/12/19
                                     ORGANIZATIONS  Entered   02/28/19
                                                              09/12/19
                                                         - VIEW ENTITY 15:23:03
                                                                       15:41:31                                              Desc
                       Main
                        MainDocument
                             Document Page  Page97 62of
                                                     of119
                                                        83
TEXAS SECRETARY of STATE
ROLANDO B. PABLOS
  UCC I Business Organizations I Trademarks I Notary I Account I Help/Fees I Briefcase I Logout
                               BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
 Filing Number:                153064000                                Entity Type:   Domestic For-Profit Corporation
 Original Date of Filing:      April 1, 1999                            Entity Status: In existence
 Formation Date:               N/A
 Tax ID:                       32001433856                              FEIN:
 Duration:                     Perpetual
 Name:                         MATHIS ENTERTAINMENT, INC.
 Address:                      PO BOX 1209
                               RICHMOND, TX 77406 USA

                                                                                                                             ASSOCIATED
    REGISTERED AGENT          FILING HISTORY              NAMES               MANAGEMENT            ASSUMED NAMES             ENTITIES

   Last Update              Name                               Title                       Address
   August 25, 2012          BENJAMIN MATHIS                    PRESIDENT                   PO BOX 1209
                                                                                           RICHMOND, TX 77406 USA
   August 25, 2012          MARGARET MATHIS                    SECRETARY                   PO BOX 1209
                                                                                           RICHMOND, TX 77406 USA
   August 25, 2012          BENJAMIN MATHIS                    DIRECTOR                    PO BOX 1209
                                                                                           RICHMOND, TX 77406 USA


   Order ,I   Return to   Search


 Instructions:
  114 To place an order for additional information about a filing press the 'Order' button.




https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage=mgmt&:Spagefrom=&:Sfiling_number=153064000&:Ndocument_number=828... 1/1
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                       02/28/19 15:23:03
                                                                15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page98
                                               63of
                                                 of119
                                                    83




                EXHIBIT "J"
 Case 2:08-ap-01014-VZ   Doc 135
                             120 Filed 09/12/19
                                       02/28/19 Entered 09/12/19
                                                        02/28/19 15:23:03
                                                                 15:41:31                Desc
                         Main
                          MainDocument
                               Document Page
                                           Page99
                                                64of
                                                  of119
                                                     83




                                    ,iifate of Zexas
                                 „Serretztrg of ,State
                                    A S R.   5, 1999




SIDNEY LEVI
BOX 592
SEALY            'FY 77474



RE:
MATHIS ENTERTAINMENT, INC.

CHARTER NUMBEP 0153064U-00




IT HAS REFN OUR PLEASURE TO APPROVE AND PLACE ON RECORD THE ARTICLES
OF INCORPORATION HAT CRLATED YOUR CORPORATION. WE EXTEND OUR BEST
WISHES FOR SUCCESS IN YOUR N E W VENTURE.

AS A CURPORAYIUNI fOU ARE SU6Ji.CI TO STATE TAX LAWS. SOME NUN-PROFIT
CORPURATiONS ARE EXEMPT FRUM TiF. PAYMENT OF FRANCHISE TAXES AND MAY
ALSO Rt EXEMPT FROM THE PAYMENT UF SALES AND USE TAX ON THE PURCHASE
OF TAXABLE IFEAS. IF YOU FEEL THAT uNJER THE LAW YOUR CORPORATIDN IS
ENTITLED TO BF EAFMPT YOU MUST APPLY TJ THE COMPTROLLER OF PUBLIC AC-
COUMTS FUR THE 7XEMPTIDN. rHE SECRETARY OF STATE CANNOT MAKE SUCH
OFTFRMINATIDN FOR YOUR CORPORATIUN.

IF WE CAN oE- OF FURTHER SERVICE AT ANY TIME, PLEASE LET US KNOW.




                                             V774.1( TKU Y YOOkS




                                                       Elton Bomer, Secretary of State
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31                  Desc
                        Main
                         MainDocument
                              Document Page
                                          Page100
                                               65 of 83
                                                     119




                                      .)tate of 'Texas
                                    ( 1



                                 ,ircreargof     5tnit.


                               CE71.IFECAI7. 3F INCORPORATION

                                            3F

                                MATHIS ENTERTAINMENT, INC.
                                 CHWER NUMiER 0153064U


     THE UNDERSIGNED, AS SECRETARY OF STATE OF THE STATE OF TEXAS,

HERE6Y CERTIFIES THAT ria ATTACHED ARTICLES UF INCORPORATION FUR THE

ABUT_ NAMPO COKPURATION HAVF BEEN gECPIVED IN THIS OFFICE AND ARE

FOUND TO CuNFORM   TO   LAN.
     ACCOPDINGLY, THE UNDERSIGNFD, AS SECRETARY OF STATE, AND By VIRTUE

bF THP AUTHORITY VESTED IN THE SECRETA;tY BY LAW, HEREBY ISSUES THIS

CERTIFICATE JF INCORPOKATICA.

     ISSUANCE JF THIS CERTIFICATE OF INCORPORATION DOES NOT AUTHORIZE

IHC USE UF A CORPORAU NAME IN THIS STATE IN VIOLATION OF THE RIGHTS OF

ANOTHFR UNUER THE FEDFRAL TRADE' AR ACT OF 1946, THE TEXAS TRADEMARK LAW,

THE ASSUMPJ BUSINESS OR PRJFESSIONkL NkME ACT OR THE COMMON LAW.



DAM) APR. 1, 1999

EFFECTIVE APR, 1, 1994




                                                          Elton Somer. Secretary of Stale
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31      Desc
                        Main
                         MainDocument
                              Document Page
                                          Page101
                                               66 of 83
                                                     119

                                                                   FILED
                                                             In the Office of the
                        ARTICLES OF INCORPORATION        Secretary of State of Texas

                                      OF                      APR 1 1999
                        MATHIS ENTERTAINMENT, INC.
                                                          Serporelmm SeIntinn

      I, the undersigned natural person of the age of eighteen (18)
 years or more, acting as incorporator of a Corporation under the
 Texas Business Corporation Act, do hereby adopt the following
 Articles of Incorporation for such Corporation:

                                 ARTICLE ONE
                                     Name

      The name of the Corporation is Mathis Entertainment, Inc.
 (hereinafter sometimes referred to as the "Corporation").
                                 ARTICLE TWO
                                  Duration

       The period of duration of the Corporation is perpetual.
                               ARTICLE THREE
                                  Purposes

       The purpose or purposes for which the Corporation is organized
 is:
     .A.   For the transaction of any or all lawful business for
 which corporations may be incorporated under the Texas Business
 Corporation Act.

      B. The Corporation may do all and anything necessary and
 proper for the accomplishment of the stated purposes herein or the
 obtaining of any objects or the furtherance of any of the purposes
 enumerated in these Articles of Incorporation or any amendment
 thereof, necessary or incidental to the protection and benefit of
 the Corporation, and in general, either alone or in association
 with other firms, individuals, corporations or associations, to
 carry on any lawful pursuit necessary or incidental to the
 accomplishment of the purposes or objects of the Corporation.

      C. The foregoing paragraphs shall be construed as
 enumerating both objects and purposes of the Corporation and it is
 hereby expressly provided that the foregoing enumeration of
 specific purposes shall not be held to limit or restrict in any
 manner the purposes of the Corporation otherwise permitted by law,
 since it is understood that the Corporation may engage in the
                                      1
Case
 0"-
     2:08-ap-01014-VZ    Doc 135
                             120 Filed 09/12/19
                                       02/28/19 Entered 09/12/19
                                                          02/28/19 15:23:03
                                                                   15:41:31   Desc
                         Main
                          MainDocument
                               Document Page
                                           Page102
                                                67 of 83
                                                      119



 transaction of any or all lawful business for which the Corporation
 may be incorporated under the Texas Business Corporation Act.
                                 ARTICLE FOUR
                              Authorized Shares

      The aggregate number of shares which the Corporation shall
 have authority to issue is one million (1,000,000) of the par value
 of One and No/100 Dollar ($1.00) per share. All of said shares
 shall be of one class to be known as "Common Stock".
                                 ARTICLE FIVE

             Initial Consideration For Issuance of Shares

      The Corporation will not commence or transact any business or
 incur any indebtedness, except such as shall be incidental to its
 organization or to obtaining subscriptions to or payment for its
 shares, until it has received for the issuance of its shares
 consideration of the value of at least One Thousand Dollars
 ($1,000.00), consisting of money, labor done or property actually
 received. Shares of Common Stock, when issued, shall be fully paid
 and non-assessable and no shareholder shall have the obligation or
 liability of any kind to any creditor of the Corporation by reason
 of his ownership of such shares.
                                  ARTICLE SIX

                        Granting of Preemptive Rights

      Shareholders shall be entitled, as a matter of right, to
 subscribe for, purchase or receive any shares of Common Stock or
 any rights or options of the Corporation which it may issue or
 sell, whether out of the number of shares authorized by these
 Articles of Incorporation or by amendment thereof, or out of the
 shares of the stock of the Corporation acquired by it after the
 issuance thereof; and any Shareholder shall be entitled, as a
 matter of right, to subscribe for, purchase or receive any bonds,
 debentures or other securities which the Corporation may issue or
 sell that shall be convertible into or exchangeable for stock, or
 to which shall be attached or appertain any warrant or warrants or
 other instrument or instruments that shall confer upon the holder
 or holders of such obligations the right to subscribe for, purchase
 or receive from the Corporation any shares of its authorized
 Capital Stock.
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page103
                                               68 of 83
                                                     119



                                ARTICLE SEVEN

                    Prohibition on Cumulative Voting

      At each election for Directors, every Shareholder entitled to
 vote at such election shall have the right to vote, in person or by
 proxy, the number of shares owned by him for as many persons as
 there are Directors to be elected and for whose election he has the
 right to vote, but it is expressly prohibited for any Shareholder
 to cumulate his votes by giving one candidate as many votes as the
 number of such Directors multiplied by his shares shall equal, or
 by distributing such votes on such principle among any number of
 such candidates.

                                ARTICLE EIGHT

                    Provisions for Regulation of the
                  Internal Affairs of the Corporation

      The following provisions are set forth for the regulation of
 the Corporation and its internal affairs to the extent that such
 provisions are not inconsistent with the law:

      No Director and no officer of the Corporation shall be
 disqualified by reason of his directorship or office from dealing
 with or contracting with the Corporation as vendor, purchaser,
 mortgagor, mortgagee or otherwise; and no transaction between the
 Corporation and any firm in which one (1) or more of its officers
 are members or employees or in which they are otherwise pecuniarily
 interested, or between the Corporation and any corporation or
 association in which one or more of its officers are shareholders,
 members, directors, officers or employees, or in which they are
 otherwise interested, shall be void or voidable by reason of such
 office in this Corporation or such interest in such other firm,
 corporation or association.

      No contract or other transaction between the Corporation and
 any firm of which one (1) or more of its Directors are members or
 employees, or in which they are otherwise pecuniarily interested,
 or between the Corporation and any corporation or association in
 which one (1) or more of its Directors are shareholders, members,
 directors, officers or employees, or in which they are otherwise
 interested, shall be void or voidable by reason of such
 directorship in this Corporation or such interest in such other
 firm, corporation or association, notwithstanding the presence of
 such Director or Directors at the meeting of the Board of Directors
 of this Corporation which acts upon or in reference to such
 contract or transaction, 'and notwithstanding his or their
 participation in such action if (i) the fact of such interest shall
 be disclosed or known to the Board of Directors and the Board of
 Directors shall authorize, approve or ratify such contract or
 transaction by vote of a majority of the Directors present, such

                                      3
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page104
                                               69 of 83
                                                     119



  interested Director or Directors to be counted in determining
  whether a quorum is present but not to be counted in calculating
  the majority necessary to carry such vote; or (ii) the facts of
  such interest shall be disclosed or known to the Shareholders and
  the Shareholders, by written consent or by vote of holders of
  record of a majority of all of the outstanding shares of stock
  entitled to vote, shall authorize, approve or ratify such contract
  or transaction; nor shall any Director be liable to account to this
  Corporation for any profits realized by or from or through any such
  transaction or contract of the Corporation so authorized, ratified
  or approved by reason of such directorship or interest. Nothing
  herein contained shall create liability in the events above-
  described or prevent the authorization, ratification or approval of
  such transactions or contracts in any other manner permitted by
  law.    This Article shall not be construed to invalidate any
  contract or transaction which would otherwise be valid under the
  common and statutory law applicable thereto.

      Any contract, transaction or act of the Corporation or
 Directors which shall be ratified by a majority of the quorum of
 the Shareholders of the Corporation entitled to vote at any annual
 meeting or at any special meeting called for such purpose, insofar
 as permitted by law, shall be as valid and as binding as though
 ratified by every Shareholder of the Corporation; provided,
 however, that any failure of the Shareholders to approve or ratify
 any such contract, transaction or act, when and if submitted, shall
 not be deemed to invalidate in any way the same or deprive the
 Corporation, its Directors, officers or employees of any of its or
 their rights to proceed with such transaction, contract or act.

                                ARTICLE NINE

            Initial Registered Agent and Registered Office

      The street address of its initial Registered Office and the
 name of its initial Registered Agent at such address is:

       Registered Agent                   Registered Office
       Margaret M. Mathis                 502 Bayou Drive
                                          P. 0. Box 1209
                                          Richmond, Texas 77406-1209
                                ARTICLE TEN

                            Board of Directors

      The number of directors constituting the Board of Directors
 shall be not less than one (1) nor more than such number as shall
 be fixed and established by the Bylaws of the Corporation as from
 time to time amended.       The number of directors presently
 constituting the Board of Directors is two (2) and the name and

                                      4
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page105
                                               70 of 83
                                                     119



 address of the persons who are to serve as directors until the
 first annual meeting of the shareholders or until their successor
 is elected and qualified is:

       Name                               Address
       Margaret M. Mathis                 P. 0. Box 1209
                                          Richmond, Texas 77406

       Benjamin Lamar Mathis              12011 Rochester Avenue #2
                                          Los Angeles, California 90025

                               ARTICLE ELEVEN

                                Incorporator

       The name and address of the incorporator of -the Corporation
 is:
       Name                               Address

       Sidney Levine                      P. 0. Box 592
                                          Sealy, Texas 77474
                               ARTICLE TWELVE

                               Miscellaneous

      Any action, required or permitted by law, these Articles of
 Incorporation or by Bylaws of the Corporation, to be taken at a
 meeting of the shareholders or directors of the Corporation, may be
 taken without a meeting if consent in writing, setting forth the
 action so taken, shall be signed by all of the Shareholders. or
 directors (as applicable) and such consent shall be valid as if a
 vote was taken at a formal meeting held after such call and notice
 thereof as may be otherwise required by law or by Bylaws of the
 Corporation.

      The Board of Directors shall have the power to adopt the
 initial Bylaws for the Corporation and, in addition to the
 shareholders, shall have the further power to repeal, make and/or
 amend the Bylaws of the Corporation in such manner and in
 accordance with such procedure as may be provided in said Bylaws.




                                      5
Case 2:08-ap-01014-VZ            Doc 135
                                     120 Filed 09/12/19
                                               02/28/19 Entered 09/12/19
                                                                  02/28/19 15:23:03
                                                                           15:41:31   Desc
                                 Main
                                  MainDocument
                                       Document Page
                                                   Page106
                                                        71 of 83
                                                              119



       IN WITNESS WHEREOF, the undersigned incorporator of the
  Corporation has executed these Articles of Incorporation on this
   31 sr day of 1.„_c_c., , 1999.


                                                   INCORPOWOR




                                                   S DNEY LEVINE

  STATE OF TEXAS

  COUNTY OF AUSTIN
       I, the undersigned authority, a Notary Public in and for said
  county and state, do hereby certify that on this day personally

 .appeared SIDNEY LEVINE, who being by me first duly sworn, declared
  that he is the person who signed the foregoing instrument as

  incorporator and that the statements therein contained are true and

  correct.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE, this 5) SC day of
                          , 1999..


           MAURINE BRACK
         MY COMMISSION EXPIRES
          November 14, 2001                        NOTARY PUBLIC, STATE OF TEXAS




                                               6
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page107
                                               72 of 83
                                                     119




               EXHIBIT "K"
10/17/2017                                        Franchise Search Results
         Case 2:08-ap-01014-VZ    Doc 135
                                      120 Filed 09/12/19
                                                02/28/19 Entered 09/12/19
                                                                   02/28/19 15:23:03
                                                                            15:41:31        Desc
                                  Main
                                   MainDocument
                                        Document Page
                                                    Page108
                                                         73 of 83
                                                               119




                                 Franchise Tax Account Status
                                          As of : 10/17/2017 15:30:23



                      This Page is Not Sufficient for Filings with the Secretary of State



                                 MATHIS ENTERTAINMENT, INC.
                Texas Taxpayer Number 32001433856
                       Mailing Address PO BOX 1209 RICHMOND, TX 77406-0031
         0 Right to Transact Business in ACTIVE
                                  Texas
                     State of Formation TX
         Effective SOS Registration Date 04/01/1999
                Texas SOS File Number 0153064000
                Registered Agent Name MARGARET M MATHIS
        Registered Office Street Address 502 BAYOU DR BOX 1209 RICHMOND, TX 77406
Case 2:08-ap-01014-VZ   Doc 135
                            120 Filed 09/12/19
                                      02/28/19 Entered 09/12/19
                                                         02/28/19 15:23:03
                                                                  15:41:31   Desc
                        Main
                         MainDocument
                              Document Page
                                          Page109
                                               74 of 83
                                                     119




                EXHIBIT "L"
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page110
                                                   75 of 83
                                                         119
  1            Q.     Do you have any children?

  2             A.   No.

  3             Q.   Do you own any real property?

  4             A.   No.

  5             Q.   Do you have any other sources of income other

  6      than your podcast?

  7             A.   No.

  8             Q.   Do you have a safe deposit box?

  9             A.   No.

 10             Q.   Do you have a right to access a safe deposit

 11      box?

 12             A.   No.

 13             Q.   Do you have any deposit savings, checking or

 14      other accounts?

 15             A.   No.

 16             Q.   Where do you keep your money?

 17             A.   I mostly operate off of credit cards.

 18             Q.   How do you pay the credit cards?

 19             A.   Well, my mother has a credit card that I'm

 20      on.     So I've used that and she pays that.

 21             Q.   Do you have control over any deposit,

 22      savings, checking or other account that you haven't

 23      described before?

 24             A.   No.

 25             Q.   Do you have power of attorney to sign checks?

                                                                                          9
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page111
                                                   76 of 83
                                                         119
  1            Q.     Do you have the exact address?

  2           A.     I don't have the exact address offhand, but I

  3      believe it was furnished to you guys.                     It's on Fair

  4      Oaks Avenue in Pasadena.

  5           Q.     And how much do you pay in rent a month for

  6      the unit?

  7           A.     I think it's around 4- to 500.

  8           Q.     And who pays for that?

  9           A.     It goes on my American Express.

 10           Q.     And so you have one credit card?

 11           A.     Yeah.     It automatically charges to that.

 12           Q.     And the one credit card you have is an

 13      American Express?

 14           A.     Yeah.

 15           Q.     And what property do you have in the storage

 16      unit?

 17           A.     It's mostly paperwork and books.                     There's

 18      some furniture, patio furniture, a mattress, I think a

 19      couch.    Maybe a couple of lamps.                DVD player.

 20           Q.     Who owns the shares in Mathis Entertainment,

 21      Inc.?

 22           A.     I do.

 23           Q.     Do you own 100 percent of the shares?

 24           A.     I'm not 100 percent sure.                 I'd have to look

 25      at the documents, the incorporation documents again.

                                                                                          28
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page112
                                                   77 of 83
                                                         119
  1            Q.     Do you have the stock certificates with you?

  2           A.     No.

  3           Q.     Where are the stock certificates?

  4           A.     I believe -- I honestly don't know.                      I would

  5      assume that they're probably in Texas.

  6           Q.     Where in Texas?

  7           A.     Probably in a safe -- in my mother's safe, I

  8      imagine.     I don't know.

  9           Q.     So stock certificates are in a safe -- in

 10      your mother's safe in Texas at her home?

 11           A.     Yeah.     At their home in Texas.                 I assume so.

 12      She's technically secretary of the company, so...                             and

 13      it's a Texas corporation.

 14           Q.     And your parents are married?

 15           A.     Yes.

 16           Q.     They live together?

 17           A.     Yes.

 18           Q.     What's their address?

 19                  MR. PEÑA:       Well -- why is it important?

 20                  MR. MEDIONI:         To know where the stock

 21      certificates are located.

 22                  MR. PEÑA:       Are you sure they're in there?

 23                  THE WITNESS:         Well, no.        I don't know.           I

 24      don't know if -- would there be a stock certificate, I

 25      don't know.        I'm saying I don't know.               I'm guessing.

                                                                                             29
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page113
                                                   78 of 83
                                                         119
  1      I have no idea.

  2           Q.     BY MR. MEDIONI:           You said they were in a

  3      safety deposit box or a safe in your parent's house?

  4           A.     Well, no.       I was -- okay.            I was guessing

  5      that it might be in a safe.               I mean, I would assume

  6      that something like that would be kept in a safe.                            I

  7      don't know that by any means.

  8           Q.     Even if it's not in a safe.                  If it's in their

  9      residence, I'm just asking for their address?

 10           A.     If there's a stock certificate, then I know

 11      that I don't have it.            So she -- I assume that maybe

 12      she would be holding on to it for me.                     I mean, I

 13      haven't dealt with this in 20 years.

 14           Q.     Fair enough.         What's their address?

 15                  MR. PEÑA:       That's fine.

 16                  THE WITNESS:         Okay.      502 Bayou Drive,

 17      Richmond, Texas 77469.             I mean, I don't know, would

 18      there be a stock certificate?                 Is that inherent in a

 19      C corp, that there has to be a stock certificate?

 20      Because I don't know that I've ever seen one.

 21           Q.     BY MR. MEDIONI:           Do you own any

 22      cryptocurrency?

 23           A.     No.

 24           Q.     Have you ever owned any cryptocurrency?

 25           A.     No.

                                                                                          30
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page114
                                                   79 of 83
                                                         119
  1            Q.     So your sole income is from your podcast

  2      show, correct?

  3           A.     Yes.

  4           Q.     Do you own the content?

  5           A.     Yes.    Well, I mean, sorry, I take that back.

  6      My company owns the content.                I don't personally own

  7      the content.

  8           Q.     How often do you have episodes on your

  9      podcast?

 10           A.     Twice a week.

 11           Q.     And how long is each episode?

 12           A.     About 45 minutes.

 13           Q.     How many listeneners do you have on average?

 14           A.     It varies but I would say probably a couple

 15      hundred thousand.

 16           Q.     Do you have advertisers?

 17           A.     Yes.

 18           Q.     Are they called advertisers or sponsors?

 19           A.     Either way, it's interchanged.

 20           Q.     Can you tell me some of the sponsors that you

 21      have?

 22                  MR. PEÑA:       You kept on saying "you," you're

 23      talking about the corporation, not him personally.

 24                  THE WITNESS:         Right.       Yeah.

 25                  MR. PEÑA:       So keep in mind that you don't

                                                                                          31
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page115
                                                   80 of 83
                                                         119
  1      have a judgment against his company.

  2                  MR. MEDIONI:         Of course.

  3                  MR. PEÑA:       So who -- are the sponsors yours?

  4      Or explain that so there's no confusion.

  5                  THE WITNESS:         Would -- yeah.           I mean, the

  6      sponsors are -- I'm trying to think of who had been

  7      sponsors fairly recently.              Blue Apron, Google, Hulu,

  8      companies like that.

  9           Q.     BY MR. MEDIONI:           And what the sponsorship

 10      agreement -- what are the terms of the sponsorship

 11      agreement?

 12           A.     Basically, the terms of the sponsorship

 13      agreement, I mean, it's handled by our advertising

 14      company.     They just book ads and they let me know when

 15      they have an ad and I read it.                 So I don't know what

 16      terms they work out with them.                 But, no.

 17           Q.     So you have an advertising company that

 18      represents you?

 19           A.     Right.

 20           Q.     And they find sponsors or advertisers --

 21           A.     Correct.

 22           Q.     -- and they negotiate agreements with the

 23      sponsors or advertisers?

 24           A.     Correct.

 25           Q.     Do you pay the advertising company?

                                                                                          32
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page116
                                                   81 of 83
                                                         119
  1            A.     No. They take a percentage of whatever adds

  2      they book.

  3           Q.     And the advertisers pay your corporation?

  4           A.     Yeah.     Well, they pay Midroll and then

  5      Midroll then remits it to the corporation.                        Yes.

  6           Q.     Midroll is the name of the advertising

  7      company?

  8           A.     Yeah.

  9           Q.     What's the formal name of the company?

 10           A.     Just Midroll.

 11           Q.     And where are they located?

 12           A.     Technically, I'm not sure.                 I've never been

 13      in their offices.          I don't know.

 14           Q.     Is there a particular accounts manager that

 15      you deal with?

 16           A.     Just general advertising.

 17           Q.     Not one person?

 18           A.     No.     Not one person.

 19           Q.     Do you know anybody that works at the

 20      company?

 21           A.     I mean, I -- nominally, yeah.                   I mean, I

 22      don't have a specific person who handles my account.

 23      It's just a general -- I get, you know, yeah, no, I

 24      don't really know anyone at the company.

 25           Q.     And how often do advertisers pay Midroll?

                                                                                          33
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
Case 2:08-ap-01014-VZ
      Benjamin Lamar Mathis
                            Doc 135
                                120 Filed 09/12/19
                                          02/28/19 Entered 09/12/19
                                                             02/28/19 15:23:03
                                                                      15:41:31 March
                                                                               Desc27, 2018
                            Main
                             MainDocument
                                  Document Page
                                              Page117
                                                   82 of 83
                                                         119
  1            A.     I -- how often do they pay them? I don't

  2      know what their schedule is, their payment schedule is

  3      with them --

  4           Q.     Once a month?

  5           A.     -- I don't deal with that.

  6                  I don't know.          That's -- I don't deal with

  7      that end of it.

  8           Q.     And how often does Midroll pay you?

  9           A.     Usually about once a month.

 10           Q.     And approximately how much does Midroll pay

 11      you per month?

 12                  MR. PEÑA:       And you is not him.               You're

 13      talking about how often they pay --

 14                  THE WITNESS:         Yes.     They pay the company.

 15      Sorry, yeah.

 16           Q.     BY MR. MEDIONI:           And how much do they pay

 17      Mathis Entertainment, Inc.?

 18           A.     It varies by the month.

 19           Q.     On average?

 20           A.     On average, anywhere from 3,000 to maybe

 21      10,000, 15,000 tops.

 22           Q.     And you said that the company, your company's

 23      average monthly expenses are about 4- to 5,000?

 24           A.     Uh-huh.      Although that varies as well.

 25           Q.     On average, correct?

                                                                                          34
                     Network Deposition Services, Inc. ● networkdepo.com ● 866-NET-DEPO
         Case 2:08-ap-01014-VZ                   Doc 135
                                                     120 Filed 09/12/19
                                                               02/28/19 Entered 09/12/19
                                                                                  02/28/19 15:23:03
                                                                                           15:41:31                                   Desc
                                                 Main
                                                  MainDocument
                                                       Document Page
                                                                   Page118
                                                                        83 of 83
                                                                              119
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                                        th
                                           11400 W. Olympic Blvd., 9 Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): NOTICE OF APPLICATION AND APPLICATION FOR
TURNOVER ORDER IN AID OF EXECUTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION IN SUPPORT
THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) February 28, 2019, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

      Ismail Amin iamin@aminlawgroup.com, dflandez@aminlawgroup.com
      Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
      Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
          law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Mark J Rosenbaum mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 28, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Via U.S. Mail
Benjamin Lamar Mathis
3500 West Olive Avenue, Suite 300
Burbank, CA 91505
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 28, 2019, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

Via Overnight Delivery                                                       Via Email
Hon. Vincent P. Zurzolo                                                      Benjamin Lamar Mathis – mathisentinc@aol.com
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

February 28, 2019             Andrea Parisi                                                 /s/ Andrea Parisi
Date                         Printed Name                                                   Signature




3440485.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 2:08-ap-01014-VZ                   Doc 135 Filed 09/12/19 Entered 09/12/19 15:23:03                                     Desc
                                                 Main Document    Page 119 of 119
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                                        th
                                           11400 W. Olympic Blvd., 9 Floor, Los Angeles, CA 90064

A true and correct copy of the foregoing document entitled (specify): NOTICE OF SERVICE OF ORDER TO SHOW CAUSE will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) September 12, 2019, I checked
the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic
Mail Notice List to receive NEF transmission at the email addresses stated below:

      Ismail Amin iamin@aminlawgroup.com, dflandez@aminlawgroup.com
      Elsa M Horowitz ehorowitz@wrslawyers.com, aparisi@wrslawyers.com
      Ian Landsberg ian@landsberg-law.com, casey@landsberg-law.com;lisa@landsberg-law.com;diana@landsberg-
          law.com;yesi@landsberg-law.com;ilandsberg@ecf.inforuptcy.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Mark J Rosenbaum mrosenbaum@wrslawyers.com, AParisi@wrslawyers.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) September 12, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Via U.S. Mail
Leonard Pena, Esq.
Pena & Soma, APC
402 S. Marengo Ave, Ste. B
Pasadena, CA 91101
                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 12, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.

Via Overnight Delivery                                                       Via Overnight Delivery
Hon. Vincent P. Zurzolo                                                      Benjamin Lamar Mathis
United States Bankruptcy Court                                               275 East Green Street #1431
Central District of California                                               Pasadena, CA 91101
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1360
Los Angeles, CA 90012

Via Overnight Delivery                                                       Via Overnight Delivery
Benjamin Lamar Mathis                                                        Benjamin Lamar Mathis
3000 West Olive Avenue, Suite 300                                            95 N. Marengo Avenue, Suite 204
Burbank, CA 91505                                                            Pasadena, CA 91101

                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

September 12, 2019           Andrea Parisi                                                  /s/ Andrea Parisi
Date                         Printed Name                                                   Signature


3800433.1 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
